Exhibit 10.3

FIRST MIDWEST BANCORP, INC.

SAVINGS AND PROFIT SHARING PLAN

In accordance with the authorizations and directions of the Board of Directors
of First Midwest Bancorp, Inc., the attached First Midwest Bancorp, Inc. Savings
and Profit Sharing Plan, As Amended and Restated Effective January 1, 2008,
except as expressly provided otherwise, is hereby adopted effective as of such
date by the undersigned duly authorized officer.

 

FIRST MIDWEST BANCORP, INC. By:  

/s/ MICHAEL L. SCUDDER

  Michael L. Scudder   President and Chief Executive Officer

 

ATTEST:

/s/ CYNTHIA A. LANCE

Cynthia A. Lance Corporate Secretary



--------------------------------------------------------------------------------

FIRST MIDWEST BANCORP, INC.

SAVINGS AND PROFIT SHARING PLAN

As Amended and Restated Effective January 1, 2008,

Except as Expressly Provided Otherwise



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   GENERAL    1

1.1

   Purpose    1

1.2

   Source of Funds    1

1.3

   Effective Date    1

1.4

   Definitions    1    Account or Accounts    1    Active Participant    2   
Actual Deferral Percentage and Actual Deferral Percentage Test    2    Affiliate
   2    Annual Addition    3    Before-Tax Contributions    3    Board of
Directors    3    Business Day    3    Catch-Up Contributions    3    Code    3
   Committee    3    Company    3    Considered Compensation    3    Defined
Contribution Dollar Limitation    3    Determination Date    4    Early
Retirement Date    4    Eligible Employee    4    Eligible Participant    4   
Eligibility Period    4    Employer    4    Employer Contribution    4   
Employment Commencement Date    5    Entry Date    5    ERISA    5    Excess
Tentative Contribution    5    Five-Percent Owner    5    Heritage Fund    5   
Heritage Plan    5    Highly Compensated Employee    5    Hour of Service    5
   Individual Beneficiary    6    Investment Options    6    Leased Employee   
6    Limitation Year    7    Limited Participant    7    Matching Employer
Contributions    7    McHenry Plan    7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    Member of a Collective Bargaining Unit    7    Non-Highly
Compensated Employee    7    Normal Retirement Date    7    One-Year Break in
Service    7    Participant    8    Plan    8    Plan Year    8    Prior Plan   
8    Provisional Annual Addition    9    Qualified Military Service    9   
Required Beginning Date    9    Rollover Contribution    9    Severance Date   
9    Taxable Compensation    10    Tentative Employer Contribution    10   
Total Compensation    10    Trust    11    Trustee    11    Valuation Date    11
   Year of Service    11

1.5

   EGTRRA Compliance    11

ARTICLE 2

   ELIGIBILITY AND PARTICIPATION    12

2.1

   Eligibility Requirements    12

2.2

   Leaves of Absence    13

2.3

   Years of Service to be Credited    13

2.4

   Years of Service to be Disregarded    14

2.5

   Leased Employees    14

2.6

   Qualified Military Service    14

ARTICLE 3

   CONTRIBUTIONS BY EMPLOYER AND ROLLOVER CONTRIBUTIONS    15

3.1

   Contributions to the Plan.    15

3.2

   Before-Tax and Catch-Up Contribution    15

3.3

   Limitations on Before-Tax Contributions and Matching Employer Contributions
   16

3.4

   Employer Contribution    18

3.5

   Matching Employer Contribution    19

3.6

   Rollover Contributions    19

ARTICLE 4

   ACCOUNTING PROVISIONS AND ALLOCATIONS    20

4.1

   Participant’s Accounts    20

4.2

   Common Fund    20

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

4.3

   Allocation Procedure    21

4.4

   Determination of Value of Trust Fund and of Net Earnings or Losses    22

4.5

   Allocation of Net Earnings or Losses    22

4.6

   Eligibility to Share in the Employer Contributions    22

4.7

   Allocation of Before-Tax Contributions    23

4.8

   Allocation of Matching Employer Contributions    24

4.9

   Allocation of Employer Contribution    24

4.10

   Provisional Annual Addition    24

4.11

   Limitation on Annual Additions    24

ARTICLE 5

   AMOUNT OF PAYMENTS TO PARTICIPANTS    26

5.1

   General Rule    26

5.2

   Normal Retirement    26

5.3

   Death    26

5.4

   Disability    27

5.5

   Vesting    27

5.6

   Resignation or Dismissal    27

5.7

   Treatment of Forfeitures    28

ARTICLE 6

   DISTRIBUTIONS    30

6.1

   Commencement of Distributions    30

6.2

   Form of Distributions    30

6.3

   Distributions to Beneficiaries    31

6.4

   Beneficiaries    31

6.5

   Form of Elections and Applications for Benefits    32

6.6

   Unclaimed Distributions    32

6.7

   Loans    32

6.8

   Withdrawals Prior to Termination of Employment    33

6.9

   Facility of Payment    35

6.10

   Claims Procedure    35

6.11

   Eligible Rollover Distributions    36

6.12

   Minimum Required Distributions    38

6.13

   Automatic Rollover    42

ARTICLE 7

   TOP-HEAVY PLAN REQUIREMENTS    43

7.1

   Definition of Top-Heavy Plan    43

7.2

   Top-Heavy Plan Requirements    43

7.3

   Definitions    44

7.4

   Cessation of Top-Heavy Requirements    44

7.5

   EGTRRA Top-Heavy Provisions    45

ARTICLE 8

   POWERS AND DUTIES OF PLAN COMMITTEE    46

8.1

   Appointment of Plan Committee    46

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.2

   Powers and Duties of Committee    46

8.3

   Committee Procedures    47

8.4

   Consultation with Advisors    47

8.5

   Committee Members as Participants    47

8.6

   Records and Reports    47

8.7

   Investment Policy    47

8.8

   Designation of Other Fiduciaries    48

8.9

   Obligations of Committee    48

8.10

   Indemnification of Committee    49

ARTICLE 9

   TRUSTEE AND TRUST FUND    50

9.1

   Trust Fund    50

9.2

   Payments to Trust Fund and Expenses    50

9.3

   Trustee’s Responsibilities    50

9.4

   Reversion to the Employer    50

9.5

   Investment Options    50

9.6

   Rollover from Prior Plan    51

ARTICLE 10

   AMENDMENT OR TERMINATION    53

10.1

   Amendment    53

10.2

   Termination    53

10.3

   Form of Amendment, Discontinuance of Employer Contributions, and Termination
   53

10.4

   Limitations on Amendments    53

10.5

   Level of Benefits upon Merger    53

10.6

   Vesting upon Termination or Discontinuance of Employer Contributions;
Liquidation of Trust    54

ARTICLE 11

   ADOPTION BY AFFILIATES    55

11.1

   Adoption of Plan    55

11.2

   The Company as Agent for Employer    55

11.3

   Adoption of Amendments    55

11.4

   Termination    55

11.5

   Data to be Furnished by Employers    55

11.6

   Joint Employees    55

11.7

   Expenses    55

11.8

   Withdrawal    56

11.9

   Prior Plans    56

11.10

   Merger of the Heritage Plan into the Plan    56

ARTICLE 12

   MISCELLANEOUS    57

12.1

   No Guarantee of Employment, etc    57

12.2

   Rights of Participants and Others    57

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

12.3

   Qualified Domestic Relations Order    57

12.4

   Controlling Law    57

12.5

   Severability    57

12.6

   Notification of Addresses    57

12.7

   Gender and Number    58

ARTICLE 13

   ESOP PROVISIONS    59

13.1

   General    59

13.2

   Treatment of the ESOP Fund    59

13.3

   Allocation of Employer Contribution    59

13.4

   Allocation of Net Earnings and Losses and Dividends    59

13.5

   ESOP Provisions    60

 

v



--------------------------------------------------------------------------------

ARTICLE 1

GENERAL

1.1 Purpose. It is the intention of the Company to continue to provide for the
administration of the First Midwest Bancorp Savings and Profit Sharing Plan and
a Trust Fund in conjunction therewith for the benefit of Eligible Employees of
the Employers, in accordance with the provisions of Sections 401 and 501 of the
Code and in accordance with other provisions of law relating to defined
contribution plans. Except as provided in this Plan or the Trust, upon the
transfer by the Employer of any funds to the Trust Fund in accordance with the
provisions of this Plan, all interest of the Employer therein shall cease and
terminate, and no part of the Trust Fund shall be used for, or diverted to,
purposes other than the exclusive benefit of Participants and their
beneficiaries.

1.2 Source of Funds. The Trust Fund shall be created, funded and maintained by
contributions of the Employers, by contributions of Participants, and by such
net earnings as are obtained from the investment of the funds of the Trust Fund.

1.3 Effective Date. The provisions of the Plan as herein restated shall be
effective as of January 1, 2008, except as expressly provided otherwise. Except
as may be required by ERISA or the Code, the rights of any person whose status
as an employee of the Employer and all Affiliates has terminated shall be
determined pursuant to the Plan as in effect on the date such employment
terminated, unless a subsequently adopted provision of the Plan is made
specifically applicable to such person.

1.4 Definitions. Certain terms are capitalized and have the respective meanings
set forth in the Plan.

Account or Accounts. “Account” or “Accounts” shall mean the individual accounts
established pursuant to Section 4.1 representing a Participant’s allocable share
of the Trust Fund. Such Accounts may include:

(a) An “Employer Contribution Account” maintained to record the amount of
Employer Contributions, any net earnings or losses of the Trust Fund thereon and
any distributions or forfeitures thereof allocated to a Participant in
accordance with Article 4.

(b) A “Vested Employer Account” maintained to record the amount of Employer
Contributions, if any, made on behalf of a Participant prior to January 1, 1998
which were, under the terms of the Plan in effect at such time, immediately
nonforfeitable when contributed, and adjustments for net earnings or losses of
the Trust Fund thereon and any distributions or forfeitures thereof allocated to
a Participant in accordance with Article 4.

(c) A “Before-Tax Account” maintained to record the amount of Before-Tax
Contributions, any net earnings or losses of the Trust Fund thereon and any
distributions thereof allocated to a Participant in accordance with Article 4.



--------------------------------------------------------------------------------

(d) A “Matching Account” maintained to record the amount of Matching Employer
Contributions and forfeitures, any net earnings or losses of the Trust Fund
thereon and any distributions thereof allocated to a Participant in accordance
with Article 4.

(e) A “Prior Plan Account” maintained to record the balance of any account under
a Prior Plan, other than the McHenry Plan Account and the Heritage Plan Account,
attributable to amounts other than after-tax contributions which is transferred
to the Trust Fund, adjustments for net earnings or losses of the Trust Fund
thereon and any distributions thereof allocated to a Participant in accordance
with Article 4.

(f) A “Heritage Plan Account” maintained to record the balance of any
contributions made on behalf of a Participant under the Heritage Plan,
adjustments for net earnings or losses of the Trust Fund thereon and any
distributions thereof allocated to a Participant in accordance with Article 4.

(g) A “McHenry Plan Account” maintained to record the balance of any
discretionary employer contributions made on behalf of a Participant under the
McHenry Plan, adjustments for net earnings or losses of the Trust Fund thereon
and any distributions thereof allocated to a Participant in accordance with
Article 4.

(h) An “After-Tax Account” maintained to record the balance of any account under
a Prior Plan attributable to after-tax contributions which is transferred to the
Trust Fund, adjustments for net earnings or losses of the Trust Fund thereon and
any distributions thereof allocated to a Participant in accordance with
Article 4.

(i) A “Rollover Account” maintained to record the balance of any Rollover
Contribution pursuant to Section 3.6, any net earnings or losses of the Trust
Fund thereon and any distributions thereof allocated to a Participant in
accordance with Article 4. To the extent applicable to any Rollover Account, an
after-tax sub-account shall be maintained as part of the Participant’s Rollover
Account to record the balance of any account under a Prior Plan or Rollover
Contribution attributable to after-tax contributions, any net earnings or losses
of the Trust Fund thereon and any distributions thereof allocated to a
Participant in accordance with Article 4.

(j) A “Catch-Up Contribution Account,” maintained to record the amount of
Catch-Up Contributions, any net earnings or losses of the Trust Fund thereon and
any distributions thereof allocated to a Participant in accordance with
Article 4.

Active Participant. “Active Participant” means a Participant who, on a given
date, is employed by the Employer as an Eligible Employee.

Actual Deferral Percentage and Actual Deferral Percentage Test. “Actual Deferral
Percentage” and “Actual Deferral Percentage Test” are described in Section 3.3.

Affiliate. “Affiliate” means any corporation or enterprise, other than the
Company, which, as of a given date, is a member of the same controlled group of
corporations, the same group of trades or businesses under common control or the
same affiliated service group, determined in accordance with Sections 414(b),
(c), (m) or (o) of the Code, as is the Company. For purposes of applying the

 

2



--------------------------------------------------------------------------------

limitations of Section 415 of the Code set forth in Article 4, “Affiliate” shall
include any corporation or enterprise, other than the Company, which, as of a
given date, is a member of the same controlled group of corporations or the same
group of trades or businesses under common control, determined in accordance
with Sections 414(b) or (c) of the Code as modified by Section 415(h) thereof,
as is the Company.

Annual Addition. “Annual Addition” means for any Limitation Year, the sum of
(a) all Before-Tax Contributions, Matching Employer Contributions, Employer
Contributions, forfeitures and after-tax contributions allocated to the accounts
of the Participant under this Plan; (b) any employer contributions, forfeitures
and employee after-tax contributions allocated to such Participant under any
other defined contribution plan maintained by an Employer or Affiliate; and
(c) amounts allocated to an individual medical account as defined in Code
Section 415(l)(2) and amounts attributable to post-retirement medical benefits
allocated to an account described in Code Section 419A(d)(2) maintained by the
Employer or an Affiliate.

Before-Tax Contributions. “Before-Tax Contributions” mean, with respect to a
Participant, the contributions made on behalf of such Participant by the
Employer as described in Section 3.2(a) and, with respect to the Employer, the
sum of all such contributions made on behalf of all Participants.

Board of Directors. “Board of Directors” means the Board of Directors of the
Company.

Business Day “Business Day” means each day on which the Federal Reserve, the New
York Stock Exchange and the Trustee are open for business, or if different and
to the extent applicable, each day as of which trades are recognized under the
rules governing an investment fund of the Plan.

Catch-Up Contributions. “Catch-Up Contributions” means the contributions
described in subsection 3.2(c).

Code. “Code” means the Internal Revenue Code of 1986, as from time to time
amended.

Committee. “Committee” means the plan administrator and named fiduciary
appointed pursuant to Section 8.1.

Company. The “Company” means First Midwest Bancorp, Inc., a corporation
organized and existing under the laws of the State of Delaware.

Considered Compensation. A Participant’s “Considered Compensation” for any Plan
Year is his Total Compensation, excluding any severance or transitional pay,
received from an Employer during such Plan Year paid while he was a Participant;
provided, however, Considered Compensation shall not include any amount in
excess of $230,000, as adjusted for increases in the cost of living in
accordance with Code Section 401(a)(17)(B).

Defined Contribution Dollar Limitation. The “Defined Contribution Dollar
Limitation” shall, for any Limitation Year, be equal to $46,000, as adjusted by
the Secretary of the Treasury pursuant to Code Section 415(d) (prorated for any
Limitation Year of less than 12 months).

 

3



--------------------------------------------------------------------------------

Determination Date. A Participant’s Determination Date is the Valuation Date
coinciding with his termination of employment.

Early Retirement Date. A Participant’s “Early Retirement Date” is the date on
which he has completed at least 15 Years of Service and attained age 55.
Notwithstanding the foregoing, with respect to any Participant who formerly
participated in the Heritage Plan and was an employee of Heritage Bank Country
Club Hills (f/n/a 1st Heritage Bank) on January 13, 1992, the effective date of
its acquisition by Heritage Financial Services, “Early Retirement Date” means
the date on which such Participant attains his 55th birthday and has completed
five Years of Service. For purposes of Section 4.6, “Early Retirement Date” also
includes a retirement date designated by an Employer in connection with the
Participant’s election to participate in a voluntary retirement program offered
by the Participant’s Employer. Retirement shall be considered as commencing on
the day immediately following a Participant’s last day of employment (or
Authorized Leave of Absence, if later).

Eligible Employee. An “Eligible Employee” is any employee of the Employer or an
Affiliate but excluding any employee who is: (1) a Member of a Collective
Bargaining Unit, (2) an individual providing services to the Employer in the
capacity of, or who is or was designated by the Employer as, a Leased Employee
or an independent contractor, or (3) reasonably expected to be a continuous
employee for no longer than thirteen weeks, with such expectation based on
(A) the fact that the employee is providing services during a break period from
a post-secondary education institution at which the employee is enrolled or is
expected to be enrolled or (B) such other facts that indicate such a limited
continuous employment relationship.

Eligible Participant. An “Eligible Participant” is a Participant as defined in
Section 4.6.

Eligibility Period. An “Eligibility Period” is a one-year period used for the
purpose of determining when an employee is eligible to participate in the Plan.
An employee’s first Eligibility Period shall commence on the date on which he
first completes an Hour of Service and subsequent Eligibility Periods shall
commence on each anniversary thereof; provided, however, that subsequent
Eligibility Periods shall commence on the first day of each Plan Year which
begins after the date on which the Participant first completes an Hour of
Service. Notwithstanding the foregoing, the initial Eligibility Period of a
former employee who is reemployed after incurring one or more One-Year Breaks in
Service and who is not eligible for immediate participation pursuant to
Section 2.1(c) shall commence on the date on which he first performs duties for
the Employer or an Affiliate after such One-Year Break in Service, and
subsequent Eligibility Periods shall commence on the anniversary thereof or on
the first day of each Plan Year which begins after said date, as determined by
applying the preceding sentence as if such date were the first date on which the
Participant first completed an Hour of Service.

Employer. “Employer” means the Company or any such Affiliate thereof which
adopts the Plan in accordance with Article 11.

Employer Contribution. “Employer Contribution” is the contribution referred to
in Section 3.4.

 

4



--------------------------------------------------------------------------------

Employment Commencement Date. An individual’s “Employment Commencement Date” is
the first date on which he performs duties for the Employer or an Affiliate as
an employee; provided that in the case of an employee who returns to service
following his Severance Date, the employee’s “Employment Commencement Date” is
the first date on which he performs duties for the Employer or an Affiliate as
an employee following such Severance Date.

Entry Date. January 1 and July 1 of each Plan Year shall be an “Entry Date.”

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended.

Excess Tentative Contribution. “Excess Tentative Contribution” is the excess
contribution described in Section 4.11(d).

Five-Percent Owner. “Five-Percent Owner” means a five-percent owner of the
Employer or an Affiliate within the meaning of Section 414(i)(1) of the Code.

Heritage Fund. “Heritage Fund” means the Fund established and maintained under
Section 9.5(a)(iv) of the Plan.

Heritage Plan. “Heritage Plan” means the Heritage Financial Services Profit
Sharing Plan as in effect on September 30, 1998, which was merged into this Plan
effective October 1, 1998.

Highly Compensated Employee. “Highly Compensated Employee” means an employee of
the Employer or an Affiliate who was a Participant eligible during the Plan Year
to make Before-Tax Contributions and who:

(a) was a Five-Percent Owner at any time during the Plan Year; or

(b) received Total Compensation in excess of $105,000 (as adjusted for increases
in the cost of living by the Secretary of the Treasury) during the preceding
Plan Year and was among the top 20% of the employees (disregarding those
employees excludable under Code Section 415(q)(5)) when ranked on the basis of
Total Compensation paid for that year.

To the extent required by Code Section 414(q)(6), a former employee who was a
Highly Compensated Employee when he or she separated from service with the
Employer and all Affiliates or at any time after attaining age 55 shall be
treated as a Highly Compensated Employee.

Hour of Service. An “Hour of Service” is:

(a) each hour for which an employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliate;

(b) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or an Affiliate; and

 

5



--------------------------------------------------------------------------------

(c) each hour for which an employee is paid or entitled to payment for a period
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity,
layoff, jury duty, military duty, or leave of absence. In crediting Hours of
Service pursuant to this subparagraph (c), all payments made or due shall be
taken into account, whether such payments are made directly by the Employer or
an Affiliate or indirectly (e.g., through a trust fund or insurer to which the
Employer or an Affiliate makes payments, or otherwise), except that:

(i) no more than 501 such Hours of Service shall be credited for any continuous
period during which the employee performs no duties;

(ii) no such Hours of Service shall be credited if payments are made or due
under a plan maintained solely for the purpose of complying with any workers’
compensation, unemployment compensation or disability insurance laws; and

(iii) no such Hours of Service shall be credited for payments which are made
solely to reimburse the employee for medical or medically related expenses.

The Hours of Service, if any, for which an employee is credited for a period in
which he performs no duties shall be computed and credited to computation
periods in accordance with 29 C.F.R. 2530.200b-2 and other applicable
regulations promulgated by the Secretary of Labor. For purposes of computing the
Hours of Service to be credited to an employee for whom a record of hours worked
is not maintained, an employee shall be credited with 45 Hours of Service for
each week in which he completes at least one Hour of Service. In addition, an
employee shall be credited with Hours of Service for each week the employee is
on a leave of absence in accordance with Section 2.2.

Individual Beneficiary. “Individual Beneficiary” means a natural person
designated by the Participant in accordance with Section 6.4 to receive all or
any portion of the amounts remaining in the Participant’s Accounts at the time
of the Participant’s death. “Individual Beneficiary” also means a natural person
who is a beneficiary of a trust designated by the Participant in accordance with
Section 6.4 to receive all or a portion of such amount, provided the trust
requires that such amounts be paid to the beneficiary in the time and manner
that this Plan would require that direct payments be made to an Individual
Beneficiary.

Investment Options “Investment Options” mean the investment options to be
maintained as set forth in Article 9.

Leased Employee. “Leased Employee” means any individual who is not an employee
of the Employer or an Affiliate and who provides services for the Employer or an
Affiliate if:

(a) such services are provided pursuant to an agreement between the Employer or
an Affiliate and any other person;

(b) such individual has performed such services for the Employer or an Affiliate
(or a related person within the meaning of Section 144(a)(3) of the Code) on a
substantially full-time basis for a period of at least one year; and

 

6



--------------------------------------------------------------------------------

(c) such services have been performed under the primary direction or control of
the Employer or an Affiliate.

Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the Employer. To the extent and for purposes required by
Sections 414(n) and (o), a Leased Employee shall be deemed to be an Employee of
the Employer, unless: (i) he or she is covered by a money purchase pension plan
providing (1) a nonintegrated employer contribution rate of at least 10 percent
of compensation, as defined in Code Section 415(c)(3), but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee’s gross income under Code Sections 125, 132(f)(4), 401(e)(3),
402(h) or 403(b), (2) immediate participation, and (3) full and immediate
vesting; and (ii) Leased Employees do not constitute more than 20 percent of the
Employer’s nonhighly compensated workforce.

Limitation Year. “Limitation Year” means a 12-month period beginning January 1
and ending December 31.

Limited Participant. A “Limited Participant” is a current employee of the
Employer or an Affiliate who has become eligible to participate in the Plan on a
limited basis pursuant to Subsection 2.1(d)(i).

Matching Employer Contributions. “Matching Employer Contributions” means the
contributions described in Section 3.5.

McHenry Plan. “McHenry Plan” means the McHenry State Bank Profit Sharing and
Savings Plan & Trust, as in effect prior to its merger with this Plan effective
December 31, 1997.

Member of a Collective Bargaining Unit. “Member of a Collective Bargaining Unit”
means any employee who is included in a collective bargaining unit and whose
terms and conditions of employment are covered by a collective bargaining
agreement if there is evidence that retirement benefits were the subject of
good-faith bargaining between representatives of such employee and the Employer,
unless such collective bargaining agreement makes this Plan applicable to such
employee.

Non-Highly Compensated Employee. “Non-Highly Compensated Employee” means, for
any Plan Year, any employee of the Employer or Affiliate who (a) at any time
during the Plan Year was a Participant and (b) was not a Highly Compensated
Employee for such Plan Year.

Normal Retirement Date. A Participant’s “Normal Retirement Date” shall be his
65th birthday.

One-Year Break in Service. A “One-Year Break in Service” is a one-year period,
commencing on an employee’s Severance Date, during which such employee does not
perform duties for an Employer or an Affiliate. Solely for purposes of
determining whether a One-Year Break in Service has occurred, absences shall be
disregarded if the employee otherwise would normally have been credited with
Hours of Service but for the employee’s absence because of a maternity or
paternity absence. No more than one year of absence on a single maternity or
paternity absence shall be so disregarded. A maternity or paternity absence is
an absence from work:

(a) by reason of the pregnancy of the employee;

 

7



--------------------------------------------------------------------------------

(b) by reason of the birth of a child of the employee;

(c) by reason of the placement of a child with the employee in connection with
the adoption of such child by the employee; or

(d) for purposes of caring for such child for a period beginning immediately
following such birth or placement.

Any employee requesting such credit shall promptly furnish the Committee such
information as the Committee requires to show that the absence from work is a
maternity or paternity absence and the number of days for which there was such
an absence. No more than 501 hours shall be credited for a maternity or
paternity absence. All such hours shall be credited in the Plan Year in which
the absence begins if necessary to prevent a One-Year Break in Service in such
Plan Year. If such hours are not necessary to prevent a One-Year Break in
Service in such Plan Year, the hours shall be credited in the succeeding Plan
Year if necessary to prevent a One-Year Break in Service in such Plan Year. In
the event the Committee is unable to determine the hours which otherwise would
normally have been credited for such absence, the employee shall be credited
with 8 hours per day.

Participant. A “Participant” is (a) a current employee of the Employer or an
Affiliate who has become eligible to participate in the Plan pursuant to
Section 2.1(d)(ii) or (b) a former employee for whose benefit an Account in the
Trust Fund is maintained. Notwithstanding the foregoing, an Eligible Employee
who is not otherwise a Participant and who (i) makes a Rollover Contribution to
the Plan pursuant to Section 3.6 and/or (ii) makes a Before-Tax Contribution to
the Plan pursuant to Limited Participant status per Subsection 2.1(d)(i) shall
also be treated as a Participant solely to the extent of such Rollover
Contribution and/or Before-Tax Contribution until such time as the Eligible
Employee has become eligible to participate in the Plan pursuant to
Section 2.1(d)(ii).

Plan. “Plan” means the First Midwest Bancorp, Inc. Savings and Profit Sharing
Plan as set forth herein and as from time to time amended.

Plan Year. A “Plan Year” is a 12-month period beginning on January 1 and ending
on December 31. References to specific Plan Years are made herein by reference
to the calendar year in which the Plan Year began. For example, the “2008 Plan
Year” is the Plan Year beginning January 1, 2008.

Prior Plan. “Prior Plan” means a defined contribution plan maintained or
previously maintained by an Employer from which accounts held for the benefit of
individuals who have become Participants hereunder have been transferred to this
Plan for the benefit of such Participants.

 

8



--------------------------------------------------------------------------------

Provisional Annual Addition. “Provisional Annual Addition” is the amount
described in Section 4.10.

Qualified Military Service. “Qualified Military Service” means the performance
of duty on a voluntary or involuntary basis in the Uniformed Services of the
United States by an Eligible Employee provided he/she is reemployed by the
Employer or an Affiliate within the applicable time period specified in
Chapter 43 of Title 38 of the United States Code (Employment and Reemployment
Rights of Members of the Uniformed Services) and the total length of all such
absences does not exceed the maximum specified by law for the retention of
reemployment rights. The term “Uniformed Services of the United States” means
the Armed Forces, the Army National Guard and the Air National Guard when
engaged in active duty for training, inactive duty training, or full-time
National Guard duty, or full-time duty in the commissioned corps of the Public
Health Service.

Required Beginning Date. “Required Beginning Date” means:

(a) For a Participant whose 70th birthday occurs prior to July 1, 1998, and who
is not a Five-Percent Owner as defined in Code Section 416(i)(1), the April 1
following the calendar year in which the Participant attains age 70 1/2;

(b) For a Participant whose 70th birthday occurs on or after July 1, 1998, and
who is not a Five Percent Owner as defined in Code Section 416(i)(1), the
April 1 following the later of the calendar year in which the Participant
attains age 70 1 /2 or the calendar year in which the Participant terminates
employment; or

(c) For a Participant who is a Five-Percent Owner with respect to the Plan Year
in which he attains age 70 1/2, the April 1 following the calendar year in which
he attained age 70 1 /2.

Rollover Contribution. A “Rollover Contribution” is (a) all or a portion of a
distribution received by an Eligible Employee from a qualified plan described in
Code Section 401(a) or 403(a), an annuity contract described in Code
Section 403(b), or an eligible plan under Code Section 457(b) which is
maintained by a state, political subsidiary of a state, or any agency or
instrumentality of a state or political subdivision of a state, which is
eligible for tax-free rollover to a qualified plan and which is transferred by
the Eligible Employee to this Plan within 60 days following his or her receipt
thereof; (b) amounts transferred to this Plan from a conduit individual
retirement account which has no assets other than assets (and the earnings
thereon) which were (i) previously distributed to the Eligible Employee by
another qualified plan as a rollover distribution, (ii) eligible for tax-free
rollover to a qualified plan and (iii) deposited in such conduit individual
retirement account within 60 days of receipt thereof; (c) amounts distributed to
the Eligible Employee from a conduit individual retirement account meeting the
requirements of the preceding clause (ii), and transferred by the Eligible
Employee to this Plan within 60 days of receipt thereof; and (d) a direct
rollover within the meaning of Code Section 401(a)(31) or all or a portion of an
Eligible Rollover Distribution to this Plan by the trustee of another qualified
plan.

Severance Date. An employee’s “Severance Date” is the earlier of:

(a) the date on which he quits, retires, dies or is discharged; or

 

9



--------------------------------------------------------------------------------

(b) the first day following any one-year period during which he performed no
duties for the Employer or an Affiliate, other than a period which is a period
of a leave of absence described in Section 2.2.

Taxable Compensation. A Participant’s “Taxable Compensation” for any Plan Year
is his Total Compensation for such Plan Year less his Before-Tax Contribution
and any contributions made at his election to a cafeteria plan as defined in
Section 125 of the Code or for qualified transportation fringe benefits as
defined in Section 132(f)(4) of the Code for such Plan Year.

Tentative Employer Contribution. “Tentative Employer Contribution” is the
contribution described in Section 3.1.

Total Compensation. A Participant’s “Total Compensation” for a period is the
Participant’s wages, salaries, fees, vacation pay, amounts excluded from the
Participant’s income for the period under Code Section 125, 132(f)(4),
402(g)(3) or 457, and other amounts paid to him for personal services actually
rendered in the course of employment with the Company and all Affiliates,
including, but not limited to, commissions, compensation for services on the
basis of a percentage of profits, tips and performance bonuses, but specifically
excluding hiring bonuses and stay bonuses and (in accordance with regulations
prescribed by the Secretary of the Treasury) also excluding:

(a) Contributions (other than the Before-Tax Contributions and Catch-Up
Contributions) made by the Employer to a plan of deferred compensation to the
extent that such are not included in the gross income of the Participant in the
year made; Employer contributions to simplified employee pension plans which are
excluded from compensation by the Participant; and any distribution from any
such plan other than an unfunded non-qualified plan;

(b) Amounts realized from the exercise of a non-qualified stock option or when
restricted stock either becomes freely transferable or free from a substantial
risk of forfeiture;

(c) Amounts realized from the disposition of stock acquired under a qualified
stock option; and

(d) Other amounts which receive special tax benefits.

For Plan Years beginning on or after January 1, 2008, payments made after
severance from employment (within the meaning of Code
Section 401(k)(2)(B)(i)(I)) and by the later of (A) 2-1/2 months after such
severance or (B) the last day of the Plan Year in which such severance occurs,
will be Total Compensation if such payments are: (i) payments that, absent a
severance from employment, would have been paid to the Participant while the
Participant continued in employment with the Employer and such amounts are
regular compensation for services rendered during the Participant’s regular
working hours, compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation or (ii) payments attributable to unused accrued
vacation the Participant would have been able to use if employment had

 

10



--------------------------------------------------------------------------------

continued. Any payments not described above are not considered Total
Compensation if paid after severance from employment, even if paid during the
Plan Year or within 2- 1/2 months following severance from employment, except
for payments to a Participant who does not currently perform services for the
Employer by reason of Qualified Military Service to the extent the payments do
not exceed the amounts the Participant would have received if the Participant
had continued to perform services for the Employer rather than entering
Qualified Military Service.

Trust. “Trust” or “Trust Fund” means the First Midwest Bancorp Savings and
Profit Sharing Trust established in accordance with Article 9.

Trustee. “Trustee” means the Trustee or Trustees under the Trust referred to in
Article 9.

Valuation Date. “Valuation Date” means any Business Day.

Year of Service. A “Year of Service” is a unit of service credited to an
employee pursuant to Sections 2.3 and 2.4, for purposes of determining the
percentage of the balance in a Participant’s Employer Contribution Account which
is nonforfeitable. An employee who is reemployed shall retain service credited
to him in his previous employment with the Employer or an Affiliate, except as
otherwise provided in the Plan.

1.5 EGTRRA Compliance. This Plan reflects certain provisions of the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The provisions of
the Plan relating to EGTRRA are intended to demonstrate good faith compliance
with the requirements of EGTRRA and are to be construed in accordance with
EGTRRA and guidance issued thereunder, including but not limited to IRS Notice
2001-57. Except as otherwise provided, the provisions of the Plan relating to
EGTRRA shall be effective as of the first day of the 2002 Plan Year, and shall
supercede other provisions of the Plan to the extent such provisions are
inconsistent therewith. Notwithstanding any other provisions of the Plan to the
contrary, the Committee shall have the full authority to administer the Plan on
or after January 1, 2002 in any manner required or permitted by law, including
EGTRRA, without the necessity of specific Plan provisions reflecting such
administration, unless otherwise required by applicable law.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility Requirements.

(a) Every Participant on the effective date of the Plan as herein restated shall
continue as such subject to the provisions of the Plan.

(b) Every other Eligible Employee shall be eligible to participate, if he is
then employed by the Employer, as follows:

(i) As of the January 1, April 1, July 1 or October 1 immediately following the
later of (A) the Eligible Employee’s 30th day of continuous employment with the
Company or an Affiliate or (B) his 21st birthday, an Eligible Employee may
participate in the Plan for the limited purpose of making Before-Tax
Contributions (as described in Section 3.2) and not for receiving Employer
Contributions or Matching Employer Contributions (as described in Sections 3.4
and 3.5 respectively). An Eligible Employee who may participate in the Plan on
such a limited basis shall be referred to as a “Limited Participant.”

(ii) As of the Entry Date coinciding with or next following the later of (A) the
end of the first Eligibility Period in which he completes 1,000 Hours of Service
or (B) his 21st birthday, an Eligible Employee may participate in all features
of the Plan as applicable to such Eligible Employee. Notwithstanding any other
provision of this Plan, hours of service with Heritage Financial Services, Inc.,
First of America Bank, Crystal Lake Office, The Northern Trust Company, Higgins
Road Office, CoVest Bancshares, Inc. (“CoVest”), The Elgin State Bank,
Carpentersville Office and Bank Calumet, Inc., shall be deemed to be Hours of
Service with the Employer under this Plan for purposes of this Section 2.1.

(c) Any former employee of the Employer or an Affiliate who was a Participant or
could have become a Participant under subsection (d) above had he been employed
on a prior Entry Date, and is reemployed by the Employer as an Eligible Employee
shall be eligible to participate immediately upon reemployment if, on the date
of such reemployment, that employee:

(i) has not incurred a One-Year Break in Service; or

(ii) had a nonforfeitable right to any part of the balance in his Employer
Contribution Account or Before-Tax Account on the date his most recent
employment with the Employer and all Affiliates terminated (or would have had
such right if he had been a Participant); or

(iii) has attained age 21 and has incurred a One-Year Break in Service, but has
not lost credit for service prior to such One-Year Break in Service pursuant to
Section 2.4(b); or

 

12



--------------------------------------------------------------------------------

(iv) terminated his employment because of a maternity or paternity absence
defined in Section 1.4, has attained age 21, and has incurred a One-Year Break
in Service, but has not lost credit for services prior to such One-Year Break in
Service pursuant to Section 2.4(c).

(d) Notwithstanding any provisions of this Plan to the contrary, any individual
who was providing services to the Employer in the capacity of, or who was
designated by the Employer as, an independent contractor or a Leased Employee,
and who is subsequently re-classified as an Eligible Employee for the purposes
of this Plan (regardless of whether such re-classification is retrospective or
prospective), shall be eligible to participate in the Plan on a prospective
basis only from the date of the re-classification and shall not have any
retroactive claim for benefits.

2.2 Leaves of Absence. During the period that any Participant is granted a leave
of absence, he shall share in Employer Contributions, forfeitures, and net
earnings or losses of the Trust Fund in the same manner and subject to the same
conditions as if he were not on leave of absence. Any leave of absence under
this Section 2.2 must be granted in writing and pursuant to the Employer’s
established leave policy, which shall be administered in a uniform and
nondiscriminatory manner to similarly situated employees.

2.3 Years of Service to be Credited.

(a) An employee shall be credited with One Year of Service for each full year in
the period commencing on his Employment Commencement Date and ending on his
Severance Date. An employee shall also be credited with  1/12 of a Year of
Service for each full calendar month in such period for which he did not receive
credit pursuant to the preceding sentence, including, if applicable,  1/12 of a
Year of Service for the partial calendar month in which the employee’s
Employment Commencement Date and in which the employee’s Severance Date
occurred. Notwithstanding any other provision of this Plan, the following
service shall be deemed to be service with the Employer for purposes of this
Section 2.3: (i) with respect to any employee who commenced employment on or
prior to September 4, 1998, service with First of America Bank, Crystal Lake
Office; (ii) with respect to any employee who commenced employment with the
Employer prior to October 1, 1998, service with Heritage Financial Services,
Inc.; (iii) with respect to any employee who commenced employment with the
Employer prior to July 1, 2003, service with The Northern Trust Company, Higgins
Road Office; (iv) with respect to any employee who commenced employment with the
Employer prior to January 1, 2004, service with CoVest Bancshares, Inc. and any
of its affiliates; (v) with respect to any employee who commenced employment
with the Employer prior to February 1, 2006, service with The Elgin State Bank,
Carpentersville Office; and (iv) with respect to any employee who commenced
employment with Employer prior to April 1, 2006, service with Bank Calumet, Inc.

(b) Notwithstanding Section 2.3(a) above, any Participant who, on
September 30, 1998, had completed three (3) years of service under the Heritage
Plan, shall be credited with Years of Service under this Section 2.3 equal to
the greater of: (i) the Participant’s Years of Service determined under
Section 2.3(a) above; or (ii) the Participant’s years of service calculated by
crediting him with one Year of Service for each Plan Year during which he has
completed at least 1,000 Hours of Service.

 

13



--------------------------------------------------------------------------------

(c) An employee reemployed after his Severance Date but prior to a One-Year
Break in Service shall be credited with  1/12 of a Year of Service for each
calendar month or partial calendar month during the period from his Severance
Date to the date of reemployment not otherwise credited pursuant to
paragraph (a) above.

2.4 Years of Service to be Disregarded. A Participant shall be credited with all
Years of Service, except that the following shall be disregarded:

(a) Years of Service for an Employer or Affiliate prior to the Employer’s
adoption of the Plan, except to the extent otherwise provided by the Employer
when adopting the Plan;

(b) Years of Service prior to a One-Year Break in Service if the Employee fails
to complete one Year of Service after such One-Year Break in Service;

(c) In the case of an employee whose nonforfeitable percentage of the balance of
his Employer Contribution Account is 0%, the number of years and portions
thereof in the period after the employee’s Severance Date but before he next
performs duties for the Employer or an Affiliate equals or exceeds the greater
of 5 or the aggregate number of Years of Service and portions thereof before
such One-Year Break in Service (excluding any years of Service previously
disregarded); or

(d) In the case of an employee whose nonforfeitable percentage of the balance of
his Employer Contribution Account is 0%, and who terminated his employment with
the Employer and all Affiliates because of a maternity or paternity absence
defined in Section 1.4, the number of years and portions thereof in the period
after the employee’s Severance Date but before he next performs duties for the
Employer or an Affiliate equals or exceeds the greater of six or one plus the
aggregate number of Years of Service and portions thereof before such One-Year
Break in Service (excluding any Years of Service previously disregarded).

2.5 Leased Employees. To the extent required by Section 414(n) of the Code and
the regulations thereunder, a Leased Employee shall be treated as an employee of
the Employer or an Affiliate but shall not be eligible for any benefit under the
Plan.

2.6 Qualified Military Service. Notwithstanding any provision of this Plan to
the contrary, effective December 12, 1994, contributions, benefits and service
credit with respect to Qualified Military Service will be provided in accordance
with Code Section 414(u).

 

14



--------------------------------------------------------------------------------

ARTICLE 3

CONTRIBUTIONS BY EMPLOYER AND ROLLOVER CONTRIBUTIONS

3.1 Contributions to the Plan. Subject to the right reserved to the Company to
alter, amend or discontinue this Plan and Trust, the Employer shall for each
Plan Year contribute to the Plan for its Eligible Participants an amount equal
to the sum of:

(a) the Employer Contribution;

(b) the Before Tax Contribution;

(c) the Matching Employer Contribution; and

(d) Catch-Up Contributions, as described in subsection 3.2(c) below.

Such sum, which is known as the “Tentative Employer Contribution,” shall be
reduced by an amount equal to the Excess Tentative Contribution (as provided in
Section 4.11); provided that in no event shall the Tentative Employer
Contribution, as reduced by the Excess Tentative Contribution, exceed the amount
deductible by the Employer for said year for federal income tax purposes.

3.2 Before-Tax and Catch-Up Contributions.

(a) Subject to the provisions of Sections 3.1 and 3.3, each Participant may for
each Plan Year elect to have the Employer make a Before-Tax Contribution on his
or her behalf in an amount equal to not less than one percent (1%) and not more
than the following percentages:

 

For Participants in Salary Grade 11 or lower:

   45 %

For Participants in Salary Grade 12 or greater:

   15 %

(rounded to the nearest dollar) of his or her Considered Compensation, excluding
bonuses and any other payment of a similar nature. Such elections shall be made
in whole percentages only (e.g., 5%, 20%) and are subject to change in
accordance with procedures established by the Committee from time to time.

(b) The amount of the Before-Tax Contributions to be made pursuant to a
Participant’s election shall reduce the compensation otherwise payable to him by
the Employer.

(c) All employees who are eligible to make elective deferrals under this Plan
and who have attained age 50 before the close of a Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, Code Section 414(v), herein referred to as “Catch-Up
Contributions.” Such Catch-Up Contributions shall not be taken into account for
purposes of the

 

15



--------------------------------------------------------------------------------

provisions of the Plan implementing the required limitations of Code
Sections 402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of any such
Catch-Up Contributions. Notwithstanding any provision of the Plan to the
contrary, Catch-Up Contributions shall not be taken into account for purposes of
Matching Employer Contributions under Section 3.5.

3.3 Limitations on Before-Tax Contributions and Matching Employer Contributions.

(a) In no event shall a Participant’s Before-Tax Contributions during any
calendar year exceed the dollar limitation in effect under Code
Section 402(g) at the beginning of such calendar year. If a Participant’s
Before-Tax Contributions, together with any additional employer contributions to
a qualified cash or deferred arrangement, any elective deferrals under a
tax-sheltered annuity program or a simplified employee pension plan, exceed such
dollar limitation for any calendar year, the Participant shall notify the
Committee of the amount of such excess allocable to this Plan by March 1 of the
following year, and such excess, and any earnings allocable thereto, may be
distributed to the Participant by April 15 of such following year; provided,
that, if such excess contributions were made to a plan or arrangement not
maintained by the Employer or an Affiliate, the Participant must first notify
the Committee of the amount of such excess allocable to this Plan by March 1 of
the following year.

(b) Notwithstanding any other provision of this Plan to the contrary, the
Before-Tax Contributions and Matching Employer Contributions for the Highly
Compensated Employees for the Plan Year shall be reduced in accordance with the
following provisions:

(i) The Before-Tax Contributions and Matching Employer Contributions of the
Highly Compensated Employees shall be reduced if neither of the Actual Deferral
Percentage tests set forth in (A) or (B) below is satisfied after taking into
account the provisions of subsection (f):

(A) The 1.25 Test. The Actual Deferral Percentage of the Highly Compensated
Employees is not more than the Actual Deferral Percentage of all other Eligible
Participants multiplied by 1.25.

(B) The 2.0 Test. The Actual Deferral Percentage of the Highly Compensated
Employees is not more than 2 percentage points greater than the Actual Deferral
Percentage of all other Eligible Participants, and the Actual Deferral
Percentage of the Highly Compensated Employees is not more than the Actual
Deferral Percentage of all other Eligible Participants multiplied by 2.0.

(ii) (A) As used in this subsection, “Actual Deferral Percentage” means:

(1) With respect to Non-Highly Compensated Employees, the average of the ratios
of each Non-Highly Compensated Employee’s Before-Tax Contributions and share of
the Matching Employer Contribution with respect to the prior Plan Year to each
such Participant’s Considered Compensation for such Plan Year (prior or current,
as appropriate); and

 

16



--------------------------------------------------------------------------------

(2) With respect to Highly Compensated Employees, the average of the ratios of
each Highly Compensated Employee’s Before-Tax Contributions and share of the
Matching Employer Contribution with respect to the current Plan Year, to each
such Participant’s Considered Compensation for such Plan Year.

(iii) All Before-Tax Contributions and Matching Employer Contributions made
under this Plan and all before-tax and matching contributions made under any
other plan that is aggregated with this Plan for purposes of Code
Sections 401(a)(4) and 410(b) shall be treated as made under a single plan. If
any plan is permissively aggregated with this Plan for purposes of Code
Section 401(k), the aggregated plans must also satisfy Code
Sections 401(a)(4) and 410(b) as though they were a single plan. The Actual
Deferral Percentage ratios of any Highly Compensated Employee will be determined
by treating all plans subject to Code Section 401(k) under which the Highly
Compensated Employee is eligible as a single plan.

(iv) The sequence for determining the amount of such reductions shall begin with
Highly Compensated Employees who elected to defer the greatest percentage of
Considered Compensation, then the second greatest percentage amount, continuing
until either Actual Deferral Percentage Test is satisfied. This process shall
continue through the Before-Tax Contributions and Matching Employer Contribution
until either Actual Deferral Percentage Test is satisfied.

(v) Once the total amount of reductions has been determined under
3.3(b)(iv) above, the Committee shall direct the Trustee to distribute as a
refund to the appropriate Highly Compensated Employees an allocable portion of
such reduction attributable to excess Before-Tax Contributions and to treat as
forfeitures the appropriate amount of Matching Employer Contributions, together
with the net earnings or losses allocable thereto. The sequence for determining
and refunding a Highly Compensated Employee’s allocable portion of excess
Before-Tax Contributions shall begin with the Highly Compensated Employee who
elected to defer the greatest dollar amount of Before-Tax Contributions. The
Before-Tax Contributions of such Participant shall be reduced by the amount
required to cause that Participant’s Before-Tax Contributions to equal the
dollar amount of the Before-Tax Contributions of the Highly Compensated Employee
with the next highest dollar amount of Before-Tax Contributions. If the total
amount distributed is less than the total excess contributions, this process
shall continue until all excess Before-Tax Contributions are distributed and
excess Matching Employer Contributions are forfeited. However, notwithstanding
anything in the foregoing to the contrary, if a lesser reduction, when added to
the total dollar amount previously reduced, would equal the total excess
contributions, such lesser reduction shall be utilized. The Committee shall
designate such distribution and forfeiture as a distribution of excess
Before-Tax Contributions and forfeiture of excess Matching Employer
Contributions, determine the amount of the allocable net earnings or losses to
be distributed and forfeited in accordance with subsections 3.3(c) and
3.3(d) below, and cause such distributions and forfeitures to occur prior to the
end of the Plan Year following the Plan Year in which the excess Before-Tax
Contributions and excess Matching Employer Contributions were made.

 

17



--------------------------------------------------------------------------------

(c) Net earnings or losses to be refunded with the excess Before-Tax
Contributions shall be equal to the net earnings or losses on such contributions
for the Plan Year in which the contributions were made and, for Plan Years 2006
and 2007, for the period after the close of such Plan Year and through the day
before the distributions (the “Gap Period”). The net earnings or losses
allocable to excess Before-Tax Contributions for the Plan Year and the Gap
Period shall be determined in the manner set forth in Article 4 and in all
events in accordance with the provisions of Treasury Regulations
Section 1.401(k)-2(b)(2).

(d) Net earnings or losses to be treated as forfeitures together with the
Matching Employer Contributions shall be equal to the net earnings or losses on
such contributions for the Plan Year in which the contributions were made. Net
earnings or losses on Matching Employer Contributions shall be determined in the
same manner as in subsection (c) above.

(e) Any Matching Employer Contribution treated as a forfeiture pursuant to
subsection (b) above shall be used to reduce the Matching Employer Contribution
in Section 3.5.

(f) For the purpose of avoiding the necessity of adjustments pursuant to this
Section or Section 4.11, or to comply with any applicable law or regulation:

(i) The Committee may adopt such rules as it deems necessary or desirable to:

(A) impose limitations during a Plan Year on the percentage of Before-Tax
Contributions elected by Participants pursuant to Section 3.2; or

(B) increase during a Plan Year the percentage of Considered Compensation with
respect to which a Participant may elect a Before-Tax Contribution for the
purpose of providing Participants with the opportunity to increase their
Before-Tax Contributions within the limitations of this Section 3.3;

(ii) The Employer may at its sole discretion make fully vested contributions to
the Plan which will be allocated to the Before-Tax Accounts of one or more
Participants who are Non-Highly Compensated Employees in such amounts as the
Employer directs for the purpose of complying with the applicable limits on
Before-Tax Contributions in the Code. Such contributions will not be taken into
account in the allocation of Matching Employer Contributions.

(g) The amount of each Eligible Participant’s Before-Tax Contribution as
determined under this Section 3.3 is subject to the provisions of Sections 4.11
and 4.12.

3.4 Employer Contribution. Subject to the provisions of Section 3.1, each
Employer shall pay to the Trustee for each Plan Year with respect to its
Participants who are Eligible Participants for purposes of the allocation of the
Employer Contribution pursuant to Section 4.9, such amount as may be determined
by its board of directors, based on guidelines established by the Board of
Directors.

 

18



--------------------------------------------------------------------------------

The amount so determined shall be no greater than 15% of such Eligible
Participants’ Considered Compensation. Such amount paid to the Trustee pursuant
to this Section 3.4 is known as the “Employer Contribution.”

3.5 Matching Employer Contribution.

(a) Subject to the provisions of Section 3.1, each Employer shall pay to the
Trustee as of the last day of the applicable calendar quarter an amount which
shall be equal to $2 for each $1 of the Participant’s Before-Tax Contributions
that do not exceed 2% of the Participant’s Considered Compensation (excluding
Before-Tax Contributions made while a Limited Participant) made during the
calendar quarter ending on March 31, June 30, September 30 or December 31, as
appropriate on behalf of:

(i) Each Participant whose Before-Tax Contributions equal at least 2% of his or
her Considered Compensation;

(ii) each Participant employed by such Employer on the last day of the
appropriate calendar quarter as of which the contribution is made; and

(iii) each Participant who, prior to the appropriate last day of the calendar
quarter, (A) retires on or after his Normal Retirement Date or Early Retirement
Date, (B) dies, (C) is initially deemed totally and permanently disabled,
(D) was employed at a Company branch located in Streator, Illinois and incurred
his or her Severance Date during the last quarter of 2003 due to the sale of the
Streator branches; or (E) as expressly provided in the terms of an agreement
approved, or a resolution adopted, by the board of directors of an Employer in
connection with the termination of the Employer’s participation in the Plan
during the calendar quarter, provided such agreement or resolution was
authorized by the Board of Directors.

The Employer contributions made pursuant to this Section 3.5 shall be known as
the “Matching Employer Contributions.”

3.6 Rollover Contributions. A Participant or Eligible Employee may with the
written consent of the Committee make a Rollover Contribution to the Trust Fund.
The Committee may adopt such rules and limitations as it deems necessary or
appropriate with respect to the approval of Rollover Contributions, including
but not limited to the time period or periods during which such requests may be
made and the frequency of such requests.

 

19



--------------------------------------------------------------------------------

ARTICLE 4

ACCOUNTING PROVISIONS AND ALLOCATIONS

4.1 Participant’s Accounts.

(a) For each Participant there shall be maintained as appropriate a separate
Employer Contribution Account, Vested Employer Account, Before-Tax Account,
Matching Account, Prior Plan Account, Heritage Plan Account, McHenry Plan
Account, After-Tax Account, Rollover Account, Trustee Transfer Account and
Catch-Up Contribution Account. Each account shall be credited with the amount of
contributions, interest and earnings of the Trust Fund allocated to such Account
and shall be charged with all distributions, withdrawals and losses of the Trust
Fund allocated to such Account.

4.2 Common Fund.

(a) The Trust Fund shall be a common fund divided into separate investment funds
(“Funds”) as provided in Section 9.5. Each Fund as may from time to time be
established shall be a common fund in which each Participant and Beneficiary
shall have an undivided interest in the respective assets of the Fund, provided
that all Accounts segregated and all loans made pursuant to Section 6.7 shall
together with the net earnings or losses of such Accounts or loans be accounted
for separately and will not be included in any of the adjustments resulting from
the application of this Section 4.2. Except as otherwise provided, the value of
each Participant’s Accounts in each Fund shall be measured by the proportion
that the net credits to his Accounts bear to the total net credits to all
Accounts as of the date such share is being determined. For purposes of
allocation of the net earnings and losses and for the valuation of the Trust
Fund, each Fund shall be considered separately. No Fund shall share in the net
earnings or losses of any other, and no Fund shall be valued by taking into
account any assets or distributions for any other.

(b) Each loan made pursuant to Section 6.7 shall be valued as of each Valuation
Date. Any changes in value resulting from such valuation, together with any
income or expenses attributable thereto, shall be credited or charged as of such
Valuation Date to the Accounts of the Participant from which such loan was made.

(c) Except as provided in Subsection (e) below, the interest of each Participant
and Beneficiary in the net earnings and losses and of the valuation of one or
more of the Funds may be measured by the value of the shares or units of such
Fund credited to the Participant’s or Beneficiary’s Accounts as of the date that
such valuation is being determined. The value of a unit in each such Fund on any
Valuation Date shall be the quotient obtained by dividing the sum of (i) the
cash and (ii) the fair market value of all securities or property allocated to
such Fund, less any charges and expenses accrued and properly chargeable to such
Fund as of said Valuation Date, by the aggregate number of units credited to all
Accounts with respect to such Fund. The Trustee will furnish to the Committee a
report with respect to the fair market value of all securities and property held
in any Fund as of each Valuation Date. To the extent that any assets of a Fund
have been invested in one or more separate investment trusts, mutual funds,
investment contracts or similar investment media, the net earnings and losses
and valuation attributable to such investments shall be determined in accordance
with the procedures of such investment media.

 

20



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of the Plan, effective with respect to
the September 30, 1999 Valuation Date, dividends declared by the Company with
respect to Company common stock held in the Investment Funds described in
Sections 9.5(a)(ii) and 9.5(a)(iv) shall, for purposes of determining and
allocating net earnings or losses under Sections 4.4 and 4.5, be deemed to have
been paid to the Plan and held in the Trust as of the payment date for such
dividends.

(e) Effective with respect to the September 30, 1999 Valuation Date,
notwithstanding any other Plan provision, the assets of the Investment Funds
described in Sections 9.5(a)(ii) and 9.5(a)(iv) shall be allocated to
Participants’ Accounts in shares and fractional shares of Company common stock
and dividends receivable and cash, to the extent of such receivables or cash
then in the Fund.

4.3 Allocation Procedure. As of each Valuation Date, the Committee shall, with
respect to each Account:

(a) First, charge each Account for any withdrawals, loans or distributions made
therefrom since the immediately preceding Valuation Date.

(b) Second, credit each Before-Tax Account with one-half of the Before-Tax
Contributions made by the Participant since the immediately preceding Valuation
Date.

(c) Third, credit each Rollover Contribution Account with the daily weighted
average of the amount of any Rollover Contribution made by the Participant since
the immediately preceding Valuation Date.

(d) Fourth, credit any Accounts segregated pursuant to Article 6 with one-half
of the amount of any loan repayments made since the immediately preceding
Valuation Date.

(e) Fifth, credit each Catch-Up Contribution Account with one-half of the
Catch-Up Contributions made by the Participant since the immediately preceding
Valuation Date.

(f) Sixth, credit or charge the respective Accounts with the net earnings or
losses of each Fund allocable thereto in accordance with Section 4.5, or, in the
case of Accounts segregated in accordance with Article 6, the net earnings or
losses allocable thereto in accordance with Article 6.

(g) Seventh, credit each Before-Tax Account, Matching Account, Rollover Account,
and Catch-Up Contribution Account, respectively, with the amount of Before-Tax
Contributions, Matching Employer Contributions, Rollover Contributions, and
Catch-Up Contributions, respectively, made since the immediately preceding
Valuation Date and not already allocated in accordance with paragraphs (b), (c),
(d) and (e) above.

 

21



--------------------------------------------------------------------------------

(h) Eighth, credit any Accounts segregated pursuant to Article 6 with the amount
of any loan repayments made since the immediately preceding Valuation Date and
not already allocated in accordance with paragraph (f) above.

(i) Ninth, if the Valuation Date is the last day of the Plan Year, credit each
Employer Contribution Account with the Employer Contribution allocable thereto
in accordance with Section 4.9.

4.4 Determination of Value of Trust Fund and of Net Earnings or Losses. As of
each Valuation Date the Trustee shall determine for the period then ended the
sum of the net earnings or losses of the Trust Fund (excluding any gains and
losses attributable to the Accounts and loans to Participants segregated
pursuant to Article 6), which shall reflect accrued but unpaid interest, gains
or losses realized from the sale, exchange or collection of assets, other income
received, appreciation or depreciation in the fair market value of assets,
administration expenses, taxes and other expenses paid and, subject to
Section 4.2(d), dividends. Gains or losses realized and adjustments for
appreciation or depreciation in fair market value shall be computed with respect
to the difference between such value as of the date of purchase and the date of
disposition.

4.5 Allocation of Net Earnings or Losses. As of each Valuation Date, the net
earnings or losses of the Trust Fund or of each Fund established under
Section 4.2 shall be allocated to the Accounts (excluding Accounts and loans to
Participants segregated pursuant to Section 6.7) of all Participants (or
beneficiaries of deceased Participants or an alternate payee under a qualified
domestic relations order) having credits in the Trust Fund or Fund on the
Valuation Date. Such allocation shall be in the ratio that (i) the net credits
to each Account of each Participant on the preceding Valuation Date, plus in the
case of the Before-Tax Account and Catch-Up Contribution Account, if applicable,
one-half of any Before-Tax Contributions or Catch-Up Contributions,
respectively, made to that Account since the preceding Valuation Date, or in the
case of the Rollover Account, the weighted average daily balance of any Rollover
Contribution made to that Account since the preceding Valuation Date, less in
each case the total amount of any distributions and loans from such Account to
such Participant since the preceding Valuation Date bears to (ii) the total net
credits to all such Accounts of all Participants on the preceding Valuation
Date, plus, in the case of the Before-Tax Accounts and the Catch-Up Contribution
Account, one-half of the Before-Tax Contributions and the Catch-Up
Contributions, respectively, made to such Accounts of all Participants, and in
the case of the Rollover Accounts, the weighted average daily balances of any
Rollover Contributions made to that Account since the preceding Valuation Date,
less the total amount of distributions and loans from all such Accounts since
the preceding Valuation Date.

4.6 Eligibility to Share in the Employer Contributions.

(a) An Active Participant shall be eligible to share in Employer Contributions
for the Plan Year as of the last day of which such Employer Contributions are
being allocated if he is then employed by the Employer as an Eligible Employee
and has completed 1,000 Hours of Service in such Plan Year. A Participant who,
during a Plan Year, (i) retires on or after his Normal Retirement Date or Early
Retirement Date, (ii) dies, (iii) is initially deemed totally and permanently
disabled, (iv) was employed at a Company branch located in Streator, Illinois
and incurred his Severance Date during the last quarter of 2003 due to the sale
of the Streator branches, or

 

22



--------------------------------------------------------------------------------

(v) as expressly provided in the terms of an agreement approved or a resolution
adopted by the board of directors of an Employer in connection with the
termination of the Employer’s participation in the Plan during the Plan Year,
provided such agreement or resolution was authorized by the Board of Directors,
shall also be eligible to share in the Employer Contributions for said Plan
Year. A Participant who is eligible to share in the Employer Contributions shall
be known as an “Eligible Participant.”

(b) Notwithstanding anything in the Plan to the contrary, if the Plan would
otherwise fail to meet the requirements of Code Section 410(b) and the
regulations thereunder because Employer Contributions have not been allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules will apply:

(i) The group of Participants eligible to share in the Employer Contribution for
the Plan Year will be expanded to include the minimum number of Participants who
would not otherwise be eligible as are necessary to satisfy the applicable test
specified above. The specific Participants who will become eligible under the
terms of this paragraph will be those who are actively employed on the last day
of the Plan Year and, when compared to similarly situated Participants, have
completed the greatest number of Hours of Service in the Plan Year.

(ii) If after application of the previous paragraph, the applicable test is
still not satisfied, then the group of Participants eligible to share in the
Employer Contribution for the Plan Year will be further expanded to include the
minimum number of former Participants who are (A) not employed on the last day
of the Plan Year, (B) Non-Highly Compensated Employees and (C) are vested or
partially vested in their Accounts, as are necessary to satisfy the applicable
test. The specific former Participants who will become eligible under the terms
of this paragraph will be those former Participants, when compared to similarly
situated former Participants, who have completed the greatest number of Hours of
Service in the Plan Year before terminating employment.

(iii) Nothing in this Section will permit the reduction of a Participant’s
benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In the event
allocations to additional Participants or former Participants are required, the
Employer will make an additional contribution equal to the amount such persons
would have received had they been included in the allocations, even if it
exceeds the amount which would be deductible under Code Section 404. Any
adjustment to the allocations pursuant to this Section will be made by the 15th
day of the tenth month after the end of the Plan Year and will be considered a
retroactive amendment adopted by the last day of the Plan Year.

4.7 Allocation of Before-Tax Contributions and Catch-Up Contributions

(a) As of each Valuation Date, the Before-Tax Contributions made on behalf of
each Participant since the prior Valuation Date shall be allocated to such
Participant’s Before-Tax Account.

 

23



--------------------------------------------------------------------------------

(b) As of each Valuation Date, any Catch-Up Contributions made on behalf of each
Participant since the prior Valuation Date shall be allocated to such
Participant’s Catch-Up Contribution Account.

4.8 Allocation of Matching Employer Contributions. As of the last day of each
calendar quarter, the sum of the Matching Employer Contributions made on behalf
of each Participant in accordance with Section 3.5 of the Plan shall be
allocated to the Matching Account of each such Participant.

4.9 Allocation of Employer Contribution. As of the last day of each Plan Year,
the Employer Contribution shall be allocated among the Employer Contribution
Accounts of all Eligible Participants in the ratio that each such Participant’s
Considered Compensation for the Plan Year from that Employer bears to the total
Considered Compensation of all such Eligible Participants from that Employer for
the Plan Year.

4.10 Provisional Annual Addition. The sum of the amounts allocated to the
Accounts of the Participants pursuant to Section 4.7(a), 4.8 and 4.9 for a Plan
Year shall be known as the “Provisional Annual Addition” and shall be subject to
the limitation on Annual Additions in Section 4.11.

4.11 Limitation on Annual Additions.

(a) For the purpose of complying with the restrictions on Annual Additions to
defined contribution plans imposed by Code Section 415, for each Eligible
Participant and each other Participant who has made Before-Tax Contributions
during the Plan Year, there shall be computed a Maximum Annual Addition, which
shall be the excess of the amount at (i) below over the amount at (ii) below.

(i) Except as permitted under Section 3.5(a)(ii) and Section 414(v) of the Code,
if applicable, the amount shall be the lesser of:

(1) 100% of the Participant’s Total Compensation for the Plan Year; or

(2) the Defined Contribution Dollar Limitation for the Plan Year.

(ii) The amount of employer contributions, forfeitures and employee
contributions allocated as of any day in the Limitation Year to such
Participant’s accounts under any other defined contribution plan maintained by
the Employer or an Affiliate.

(b) If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12 consecutive month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

Number of months in the short Limitation Year

12

 

24



--------------------------------------------------------------------------------

The limitation under (a) above shall not apply to any contribution for medical
benefits within the meaning of Code Section 419A(f)(2) after separation from
service which is otherwise treated as an Annual Addition, or any amount
otherwise treated as an annual addition under Code Section 415(l)(2).

(c) If the Maximum Annual Addition for a Participant equals or exceeds the
Provisional Annual Addition for that Participant, an amount equal to the
Provisional Annual Addition shall be allocated to the Participant’s respective
Accounts.

(d) If the Provisional Annual Addition exceeds the Maximum Annual Addition for
that Participant, the Provisional Annual Addition shall be reduced as set forth
below until the Provisional Annual Addition as so reduced equals the Maximum
Annual Addition for such Participant:

(i) first, the Tentative Employer Contribution allocable to such Participant’s
Employer Contribution Account shall be reduced;

(ii) second, the amount of forfeiture allocable to the Participant’s Matching
Employer Account shall be reduced;

(iii) third, the Before-Tax Contributions shall be reduced; and

(iv) finally, the Matching Employer Contributions shall be reduced.

The Provisional Annual Addition remaining after such reductions shall be
allocated to the Participant’s respective Accounts.

(e) The “Excess Tentative Employer Contribution” is an amount equal to the sum
of the reductions in the Tentative Employer Contribution allocable to the
Accounts of Participants pursuant to subsections (d)(i), (iii) and (iv) above.

(f) Notwithstanding anything to the contrary in this Plan, any Before-Tax
Contributions reduced in accordance with subsection (d) above shall be
distributed to the Participant with allocable earnings in accordance with
Treasury Regulation Section 1.415-6(b)(6)(iv).

(g) Contributions made under Section 3.3 shall be treated as Annual Additions
for the Plan to which they relate instead of the Plan Year when they are
actually made.

 

25



--------------------------------------------------------------------------------

ARTICLE 5

AMOUNT OF PAYMENTS TO PARTICIPANTS

5.1 General Rule. Upon the retirement, disability, resignation or dismissal of a
Participant, he, or in the event of his death, his beneficiary, shall be
entitled to receive from his respective Accounts in the Trust Fund as of his
Determination Date:

(a) An amount equal to the Participant’s Before-Tax Account, Matching Account,
and Catch-Up Contribution Account (if applicable) plus any of the Participant’s
contributions made to the Trust Fund but not allocated to the Participant’s
Before-Tax Account or Catch-Up Contribution Account as of his Determination
Date; and

(b) An amount equal to his Prior Plan Account and After-Tax Account;

(c) An amount equal to his Rollover Account;

(d) An amount equal to his Vested Employer Account; and

(e) The nonforfeitable portion of the Participant’s Employer Contribution
Account, Heritage Plan Account and McHenry Plan Account determined as hereafter
set forth.

All rights of Participants or of any other person or persons shall be subject to
the provisions of Article 6 concerning the time and manner of making
distributions.

Notwithstanding anything in this Plan to the contrary, the nonforfeitable
portion of the Employer Contribution Account of any Participant whose employment
terminates pursuant to the Participant’s participation in a voluntary retirement
program applicable to such Participant shall be equal to the greater of such
percentage determined on the basis of the Participant’s age and Years of Service
as of the date of termination, or such percentage determined on the basis of the
Participant’s age as of the date of termination and Years of Service as of the
date of termination increased by the number of additional years of Credited
Service (as defined in the First Midwest Bancorp Consolidated Pension Plan), if
any, with which such Participant is credited under the Pension Plan as a result
of his participation in the voluntary retirement program.

5.2 Normal Retirement. Any Participant may retire on or after his Normal
Retirement Date, at which date the forfeitable portion, if any, of his Employer
Contribution Account, Heritage Plan Account, and McHenry Plan Account, shall
become nonforfeitable. If the retirement of a Participant is deferred beyond his
Normal Retirement Date, he shall continue in full participation in the Plan and
Trust Fund.

5.3 Death. As of the date any Participant shall die while in the employ of the
Employer or an Affiliate, the forfeitable portion, if any, of his Employer
Contribution Account, Heritage Plan Account, and McHenry Plan Account shall
become nonforfeitable, including forfeitures eligible to be restored pursuant to
Section 5.7(c).

 

26



--------------------------------------------------------------------------------

5.4 Disability.

(a) As of the date any Participant shall be determined by the Committee to have
become totally and permanently disabled because of physical or mental infirmity
while in the employ of the Employer or an Affiliate and his employment shall
have terminated, the forfeitable portion, if any, of his Employer Contribution
Account, Heritage Plan Account and McHenry Plan Account shall become
nonforfeitable, including forfeitures eligible to be restored pursuant to
Section 5.7(c).

(b) A Participant shall be deemed totally and permanently disabled when, on the
basis of qualified medical evidence, the Committee finds such Participant to be
unable to satisfactorily perform his normal duties required of him by an
Employer or Affiliate as a result of physical or mental infirmity, injury, or
disease, either occupational or nonoccupational in cause; provided, however,
that disability hereunder shall not include any disability incurred or resulting
from the Participant’s having engaged in a criminal enterprise, or any
disability consisting of or resulting from the Participant’s chronic alcoholism,
addiction to narcotics or an intentionally self-inflicted injury.

5.5 Vesting. A Participant’s interest in his Before-Tax Account, Catch-Up
Contribution Account, Matching Account, Vested Employer Account, Prior Plan
Account and After-Tax Account shall be nonforfeitable at all times. Except as
otherwise provided in this Article 5, a Participant’s nonforfeitable interest in
his Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account at any point in time shall be determined under Section 5.6.

5.6 Resignation or Dismissal.

(a) If any Participant shall incur his Severance Date, other than by reason of
death or disability or on or after his Normal Retirement Date or Early
Retirement Date, there shall become nonforfeitable none, a portion, or all of
his Employer Contribution Account computed as of his Determination Date in
accordance with the following schedule, subject to Sections 2.3 and 2.4:

 

If His Years of Service Shall Have Been

   The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be  

Less than 2

   0 %

2 but less than 3

   20 %

3 but less than 4

   40 %

4 but less than 5

   60 %

5 but less than 6

   80 %

6 or more

   100 %

If any Participant shall incur his Severance Date, other than by reason of death
or disability or on or after his Normal Retirement Date or Early Retirement
Date, there shall become nonforfeitable none, a portion, or all of his Heritage
Plan Account computed as of his Determination Date in accordance with the
following schedule, subject to Sections 2.3 and 2.4:

 

If His Years of Service Shall Have Been

   The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be  

Less than 2

   0 %

2 but less than 3

   20 %

3 but less than 4

   30 %

4 but less than 5

   40 %

5 but less than 6

   60 %

6 but less than 7

   80 %

7 or more

   100 %

 

27



--------------------------------------------------------------------------------

Any part of the Employer Contribution Account and Heritage Plan Account of such
Participant which does not become nonforfeitable shall be treated as a
forfeiture pursuant to Section 5.7.

(b) If any Participant shall incur his Severance Date, other than by reason of
death or disability or on or after his Normal Retirement Date or Early
Retirement Date, there shall become nonforfeitable none, a portion, or all of
his McHenry Plan Account computed as of his Determination Date in accordance
with the following schedule, subject to Sections 2.3 and 2.4:

 

If His Years of Service Shall Have Been

   The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be  

Less than 2

   0 %

2 but less than 3

   20 %

3 but less than 4

   30 %

4 but less than 5

   40 %

5 or more

   100 %

Any part of the McHenry Plan Account of such Participant which does not become
nonforfeitable shall be treated as a forfeiture pursuant to Section 5.7.

(c) If a Participant is employed at a Company branch located in Streator,
Illinois and incurs his Severance Date on the day of the Company’s sale of the
Streator branches, then 100% of his Employer Contribution Account computed as of
his Determination Date shall be nonforfeitable.

5.7 Treatment of Forfeitures.

(a) Upon termination of a Participant’s employment with the Employer and all
Affiliates, the nonvested portion of his Employer Contribution Account, Heritage
Plan Account and McHenry Plan Account shall become a forfeiture pursuant to
Section 5.6 as of the end of the Plan Year in which the termination of
employment occurred if the Participant is not then reemployed by the Employer or
an Affiliate. Forfeitures shall be used to reduce the Employer Contributions
that would otherwise be paid by the Employer to the Plan pursuant to
Section 3.4.

 

28



--------------------------------------------------------------------------------

(b) If a Participant is reemployed by the Employer or an Affiliate without
incurring 5 consecutive One-Year Breaks in Service, and before distribution of
the nonforfeitable portion of his Employer Contribution Account, Heritage Plan
Account and McHenry Plan Account, the amount of the forfeiture shall be restored
to his Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account, as appropriate, as of the last day of the Plan Year in which he is
reemployed.

(c) If the Participant is reemployed by the Employer or an Affiliate without
incurring 5 consecutive One-Year Breaks in Service but after distribution of the
nonforfeitable portion of his Employer Contribution Account, Heritage Plan
Account and McHenry Plan Account, and if the Participant repays, the amount of
the Employer Contribution Account, Heritage Plan Account and McHenry Plan
Account distributed to him before the earlier of (i) the date which is 5 years
after the first date on which the Participant is reemployed by the Employer or
an Affiliate, or (ii) the date on which he incurs 5 consecutive One-Year Breaks
in Service, then the amount of the forfeiture shall be restored to his Employer
Contribution Account, Heritage Plan Account and McHenry Plan Account, as
appropriate, as of the last day of the Plan Year in which such repayment is
made.

(d) Notwithstanding the foregoing, if a Participant terminated his employment
with the Employer and all Affiliates because of a maternity or paternity absence
as defined in Section 1.4, then this Section 5.7 shall be read by substituting
the word “six” for the number “five” as it appears in Subsections (b) and
(c) above.

(e) Amounts restored to a Participant’s Employer Contribution Account, Heritage
Plan Account and McHenry Plan Account pursuant to paragraph (b) or (c) above
shall be deducted from the forfeitures which otherwise would be allocable for
the Plan Year in which such reemployment or repayment occurs or, to the extent
such forfeitures are insufficient, shall require a supplemental contribution
from the Employer.

 

29



--------------------------------------------------------------------------------

ARTICLE 6

DISTRIBUTIONS

6.1 Commencement of Distributions.

(a) (i) Distribution of a Participant’s Accounts in the Trust Fund shall
commence or be made on or as soon as practicable after his 65th birthday or, if
later, the Participant’s termination of employment with the Employer and all
Affiliates and, unless a Participant and his spouse (if applicable) otherwise
request in writing, distributions shall commence no later than the 60th day
after the close of the Plan Year in which the later of such events occurs.

(ii) In all events, distribution shall commence no later than the Required
Beginning Date, and subsequent distributions required to be made each year for
compliance with Code Section 401(a)(9) and the regulations promulgated
thereunder shall be made no later than December 31 of such year.

(b) Notwithstanding anything in this Section 6.1 to the contrary, if any further
amount becomes due from a Participant’s Accounts after a distribution has
occurred, a payment retroactive to such distribution date shall be made no later
than 60 days after the earliest date on which such amount can be ascertained.

(c) Notwithstanding anything in this Article 6 to the contrary, the Committee
shall direct the Trustee to distribute to the Participant the distributable
balance of his Accounts in a lump sum payment at any time after his
Determination Date without his written consent to such distribution if, at the
time of the distribution, the value of the nonforfeitable portion of the
Participant’s Accounts does not exceed $5,000. The $5,000 cashout amount shall
apply at the time a distribution is made, regardless of whether the
Participant’s vested Account balances exceeded $5,000 at the time of any prior
distribution. The value of a Participant’s nonforfeitable accrued benefit may be
determined without regard to the portion of the benefit that is attributable to
Rollover Contributions (and any earnings allocable to the rollover
contributions). Rollover Contributions are defined as any rollover contribution
under Code Sections 402(c), 403(a)(4), 403(b)(8), 438(d)(3)(A)(ii) and
457(e)(16).

(d) Any distribution made in accordance with this Article 6 shall, to the extent
required by law, be eligible to be distributed in a direct rollover as an
Eligible Rollover Distribution in accordance with Section 6.11.

6.2 Form of Distributions.

(a) The Accounts in the Trust Fund distributable to any Participant shall be
distributed in one lump sum payment.

(b) Effective for lump sum distributions made with respect to any Determination
Date which occurs on or after December 31, 1999, notwithstanding any other Plan
provision, shares of Company common stock held in the Investment Funds described
in Sections 9.5(a)(ii) and 9.5 (a)(iv), which are allocated to a Participant’s
Account hereunder may be distributed in-kind to

 

30



--------------------------------------------------------------------------------

the extent the Participant or, if applicable, the Participant’s designated
beneficiary elects a lump sum in-kind form of distribution; provided, however,
any fractional shares shall be distributed in the form of cash.

6.3 Distributions to Beneficiaries. The balance of a deceased Participant’s
Accounts which is distributable to a beneficiary shall be distributed in one
lump sum as soon as practicable (but in no event later than the December 31 of
the calendar year in which the fifth anniversary of the Participant’s death
occurs) after the Valuation Date immediately following the Participant’s death,
based on the value of the Participant’s accounts as of such Valuation Date.

6.4 Beneficiaries.

(a) Except as otherwise provided in this Section 6.4, the distributable balance
of a deceased Participant’s Accounts shall be paid to his surviving spouse.

(b) The balance of a deceased Participant’s Accounts shall be distributed to the
persons effectively designated by the Participant as his beneficiaries. To be
effective, the designation shall be filed with the Committee in such written
form as the Committee requires and may include contingent or successive
beneficiaries; provided that any designation by a Participant who is married at
the time of his death which fails to name his surviving spouse as the sole
primary beneficiary shall not be effective unless such surviving spouse has
consented to the designation in writing, witnessed by a Plan representative or
notary public, acknowledging the effect of the designation and the specific
non-spouse beneficiary, including any class of beneficiaries or any contingent
beneficiary. Such consent shall not be required if, at the time of filing such
designation, the Participant established to the satisfaction of the Committee
that the consent of the Participant’s spouse could not be obtained because there
is no spouse, the spouse could not be located or by reason of such other
circumstances as may be prescribed by regulations. Any consent (or establishment
that the consent could not be obtained) shall be effective only with respect to
such spouse. Any Participant may change his beneficiary designation at any time
by filing with the Committee a new beneficiary designation (with such spousal
consent as may be required).

(c) If a Participant dies, and to the knowledge of the Committee after
reasonable inquiry leaves no surviving spouse, has not filed an effective
beneficiary designation or has revoked all such designations, or has filed an
effective designation but the beneficiary or beneficiaries predeceased him or
the beneficiary dies before complete distribution of the Participant’s benefits,
the distributable portion of the Participant’s Accounts shall be paid in
accordance with the following order of priority:

(i) to the Participant’s surviving spouse, or if there be none surviving,

(ii) to the Participant’s children, in equal parts, or if there be none
surviving,

(iii) to the Participant’s father and mother, in equal parts, or if there be
none surviving,

(iv) to the executor or administrator of the Participant’s estate.

 

31



--------------------------------------------------------------------------------

6.5 Form of Elections and Applications for Benefits. Any election, revocation of
an election or application for benefits pursuant to the Plan shall not be
effective unless it is (a) made on such form, if any, as the Committee may
prescribe for such purpose; (b) signed by the Participant and, if required under
Section 6.4, by the Participant’s spouse; and (c) filed with the Committee.

6.6 Unclaimed Distributions. In the event any distribution cannot be made
because the person entitled thereto cannot be located and the distribution
remains unclaimed for 2 years after the distribution date established by the
Committee, then such amount shall be treated as a forfeiture and allocated in
accordance with Section 4.8. In the event such person subsequently files a valid
claim for such amount, such amount shall be restored to the Participant’s
Accounts in a manner similar to the restoration of forfeitures under
Section 5.7.

6.7 Loans.

(a) Upon the request of a Participant, the Committee shall authorize a loan to
such Participant in accordance with this Section 6.7, provided that the
Participant has no outstanding loans from the Plan.

(b) The amount of any loan shall not be less than $1,000, and shall not exceed
50% of the amount which he would be entitled to receive from his Accounts if he
had resigned from the service of the Employer and all Affiliates and if his
Determination Date was the Valuation Date next preceding the date of such loan
request; provided, however, that the amount of such loan shall not exceed
$50,000 reduced by the highest outstanding balance of loans from the Trust Fund
during the one-year period ending on the day before the date on which such loan
is made or modified. Such loans shall be made available to all Participants on a
reasonably equivalent basis.

(c) Loans shall be made on such terms as the Committee may prescribe, provided
that any such loan shall be evidenced by a note, shall bear a reasonable rate of
interest on the unpaid principal thereof, and shall be secured by the
Participant’s Accounts and such other security as the Committee in its
discretion deems appropriate.

(d) Loans shall be repaid by the Participant by payroll deductions or any other
methods approved by the Committee which require level amortization of principal
and repayments not less frequently than quarterly. Such loans shall be repaid
over a period not to exceed 5 years in accordance with procedures established by
the Committee from time to time.

(e) Loans shall be deemed made from the Participant’s Accounts. Amounts
necessary to fund such loan shall be deducted from the Participant’s respective
Accounts in accordance with the following order:

(i) first, the After-Tax Account;

(ii) second, the Prior Plan Account;

(iii) third, either the McHenry Plan Account or Heritage Plan Account, as
applicable;

 

32



--------------------------------------------------------------------------------

(iv) fourth, the Vested Employer Account;

(v) fifth, the Before-Tax Account;

(vi) sixth, the Catch-Up Contribution Account;

(vii) seventh, the Matching Account; and

(viii) eighth, the Employer Contribution Account,

with such deductions taken pro rata from each of the Participant’s Investment
Funds held in the respective Accounts.

The portion of each Account used to secure the loan shall be held for the
benefit of the Participant and treated in the manner described in
Section 4.2(b). Loan repayments shall be credited to the Accounts in the manner
described in Section 4.3 and invested in the separate Funds in accordance with
the Participant’s investment directions applicable to contributions in effect
under Section 9.5 at the time of the repayment. Upon the occurrence of a
Participant’s Determination Date, the unpaid balance of any loan shall be
charged against the Accounts from which made to the extent not repaid before
distribution to the Participant.

6.8 Withdrawals Prior to Termination of Employment.

(a) Subject to paragraph (b) below, a Participant who has not incurred his
Severance Date may, upon the determination by the Committee that he has incurred
a financial hardship, make a withdrawal from his After-Tax Account and, to the
extent necessary, his Before-Tax Account, and his Catch-Up Contribution Account.
In any case where the Participant claims financial hardship, he shall submit a
written request for such distribution in accordance with procedures prescribed
by the Committee. The Committee shall determine whether the Participant has a
“financial hardship” on the basis of such written request in accordance with
this Section 6.8, and such determination shall be made in a uniform and
nondiscriminatory manner. The Committee shall only make a determination of
“financial hardship” if the distribution to be made is made on account of (A) an
immediate and heavy financial need of the Participant and (B) the amounts to be
distributed from the Participant’s After-Tax Account, Before-Tax Account and
Catch-Up Contribution Account are necessary to satisfy the Participant’s need.

(b) The determination of whether a Participant has an immediate and heavy
financial need is to be made by the Committee on the basis of all relevant facts
and circumstances. A distribution will be deemed to be on account of an
immediate and heavy financial need only if made on account of:

(i) Medical expenses described in Section 213(d) of the Code incurred by the
Participant, the Participant’s spouse, any dependents of the Participant (as
defined in Code Section 152 and without regard to Section 152(d)(1)(B));

(ii) The purchase (excluding mortgage payments) of a principal residence for the
Participant;

 

33



--------------------------------------------------------------------------------

(iii) Payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children, or dependents;

(iv) The need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;

(v) Payments relating to burial or funeral expenses for the Participant’s
deceased parent, spouse, children, dependents (as defined in Code Section 152
and without regard to Section 152(d)(1)(B));

(vi) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

(vii) Any other event or expense deemed an immediate and heavy financial need by
the Committee or by the Department of the Treasury regulations.

(c) The determination of whether a distribution is necessary to satisfy the
immediate and heavy financial need of the Participant shall be made by the
Committee on the basis of all relevant facts and circumstances, provided,
however, that this requirement shall be met only if the Participant reasonably
demonstrates that all of the following requirements are satisfied:

(i) the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant; and

(ii) the Participant has obtained all distributions (other than hardship
distributions) and all nontaxable loans currently available under the Plan;

(iii) the Participant will not make any Before-Tax Contributions or Catch-Up
Contributions for six months after receiving the hardship distribution; and

(iv) the Participant’s Before-Tax Contributions in the Plan Year following the
Plan Year of the hardship distribution do not exceed the limitations in
Section 3.2(a) applicable to such following Plan Year, minus the amount of his
Before-Tax Contributions for the Plan Year of the hardship distribution.

(d) Any withdrawals under this Section shall not reduce the non-forfeitable
portion of the Participant’s Account below the amount of the balance of any
outstanding loan made pursuant to Section 6.7. Withdrawals on account of
hardship shall be further limited by paragraph (e) below.

(e) Distributions from the Participant’s Before-Tax Account and/or Catch-Up
Contribution Account on account of hardship pursuant to this Section 6.8 shall
not exceed the lesser of:

(i) the amount needed to relieve the immediate and heavy financial need;

 

34



--------------------------------------------------------------------------------

(ii) the sum of the balances of the Participant’s Before-Tax Account and
Catch-Up Contribution Account at the time of the distribution; or

(iii) (A) the sum of the balance of the Before-Tax Account as of December 31,
1988 plus the Participant’s Before-Tax Contributions made on or after January 1,
1989, reduced by (B) the aggregate amount distributed from the Participant’s
Before-Tax Account on or after January 1, 1989.

(f) Notwithstanding the foregoing, if a Participant is married at the time he
requests a withdrawal, no such withdrawal shall be permitted without the written
consent of the Participant’s spouse, which shall be witnessed by a notary public
or a Plan representative.

6.9 Facility of Payment. When, in the Committee’s opinion, a Participant or
beneficiary is under a legal disability or is incapacitated in any way so as to
be unable to manage his affairs, the Committee may direct the Trustee to make
payments:

(a) directly to the Participant or beneficiary;

(b) to a duly appointed guardian or conservator of the Participant or
beneficiary;

(c) to a custodian for the Participant or beneficiary under the Uniform Gifts to
Minors Act;

(d) to an adult relative of the Participant or beneficiary; or

(e) directly for the benefit of the Participant or beneficiary.

Any such payment shall constitute a complete discharge therefore with respect to
the Trustee and the Committee.

6.10 Claims Procedure.

(a) Any person who believes that he is then entitled to receive a benefit under
the Plan, including one greater than that initially determined by the Committee,
may file a claim in writing with the Committee.

(b) The Committee shall within 90 days of the receipt of a claim either allow or
deny the claim in writing. If the claim requires a determination of disability
the Committee shall within 45 days of receipt of a claim either allow or deny
the claim in writing. A denial of a claim shall be written in a manner
calculated to be understood by the claimant and shall include:

(i) the specific reason or reasons for the denial;

 

35



--------------------------------------------------------------------------------

(ii) specific references to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the Plan’s claim review procedure.

(c) A claimant whose claim is denied (or his duly authorized
representative) may, within 60 days (180 days for disability claims) after
receipt of denial of his claim:

(i) submit a written request for review to the Committee;

(ii) review pertinent documents; and

(iii) submit issues and comments in writing.

(d) The Committee shall notify the claimant of its decision on review within
60 days (45 days for disability claims) of receipt of a request for review. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.

(e) The 90-day and 60-day periods described in subsections (b) and (d),
respectively, may be extended at the discretion of the Committee for a second
90- or 60-day period. The 45 day period described in subsection (b) may be
extended at the discretion of the Committee for two separate 30 day periods. The
45 day period described in subsection (d) may be extended for a period of 45
days at the Committee’s discretion. If the Committee decides it needs an
extension it will provide written notice of the extension to the claimant prior
to the termination of the initial period, indicating the special circumstances
requiring such extension of time and the date by which a final decision is
expected.

(f) Participants and beneficiaries shall not be entitled to challenge the
Committee’s determinations in judicial or administrative proceedings without
first complying with the procedures in this Article. The Committee’s decisions
made pursuant to this Section are intended to be final and binding on
Participants, beneficiaries and others.

(g) Any judicial or administrative challenge to the Committee’s final
determination must be filed with the court or administrative agency within the
two-year period immediately following the date benefits were denied by the
Committee on review of its initial determination.

6.11 Eligible Rollover Distributions.

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Article 6, a distributee may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

36



--------------------------------------------------------------------------------

(b) Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and, any
distribution that is a hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV).

(c) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
account described in Code Section 408A, an individual retirement annuity
described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the distributee’s eligible rollover distribution. An eligible retirement
plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. In addition, with respect
to distributions made to a nonspouse beneficiary after December 31, 2006, an
eligible retirement plan is an individual retirement account under 408(b) that
is established in a manner that identifies it as an individual retirement
account with respect to the deceased individual and also identifies the deceased
individual and the beneficiary.

(d) A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of After-Tax Contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in section 401(a) or 403(a) of the Code, or, with respect to
distributions made after December 31, 2006, to a tax sheltered annuity described
in section 403(b) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(e) Distributee: A distributee includes an employee or a former employee. In
addition, an employee’s or former employee’s surviving spouse and an employee’s
or former employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
distributees with regard to the interest of the spouse or former spouse.
Effective for distributions made after December 31, 2006, a distributee shall
also include an individual who is a designated beneficiary (within the meaning
of Code Section 401(a)(9)(E)) and who is not the surviving spouse of the
employee or former employee.

 

37



--------------------------------------------------------------------------------

(f) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

6.12 Minimum Required Distributions.

(a) General Rules.

(i) Effective Date. The provisions of this Section 6.12 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

(ii) Precedence. The requirements of this Section 6.12 will take precedence over
any inconsistent provisions of the Plan.

(iii) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 6.12 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

(iv) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section 6.12, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

(v) Compliance Savings Provision. As of the effective date of this Section 6.12,
a Participant’s Accounts are distributable only in a single lump sum to the
Participant or his beneficiaries. The provisions of Sections 6.12(c) and
Section 6.12(d) shall apply only to the extent that the Plan otherwise provides
that any part of a Participant’s Accounts is distributable in a form other than
a single lump sum.

(b) Time and Manner of Distribution.

(i) Required Beginning Date. The Participant’s entire interest will be
distributed to the Participant no later than the Participant’s Required
Beginning Date.

(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest in the Plan will
be distributed no later than as follows:

(A) If a Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70  1/2, if later.

(B) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

38



--------------------------------------------------------------------------------

(C) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the amount in the Participant’s
Accounts will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(D) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection (b)(ii), other than
subsection (b)(ii)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this subsection (b)(ii) and subsection (d), unless
subsection (b)(ii)(D) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If subsection (b)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under subsection (b)(ii)(A).

(iii) Forms of Distribution. Unless the amount in the Participant’s Accounts is
distributed in a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year, distributions will be made in accordance with
Sections 6.12(c) and 6.12(d).

(c) Required Minimum Distributions During Participant’s Lifetime.

(i) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
Subject to Section 6.2, during the Participant’s lifetime, the minimum amount
that will be distributed for each distribution calendar year is the lesser of:

(A) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(B) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.12(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

(d) Required Minimum Distributions After Participant’s Death.

 

39



--------------------------------------------------------------------------------

(i) Death On or After Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary: Subject to Section 6.3, if
the Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(B) No Designated Beneficiary: Subject to Section 6.4(c), if the Participant
dies on or after the date distributions begin and there is no designated
beneficiary as of September 30 of the year after the year of the Participant’s
death, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account balance by the Participant’s remaining
life expectancy calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.

(ii) Death Before Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary: If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
participant’s death.

 

40



--------------------------------------------------------------------------------

(B) No Designated Beneficiary: If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin: Notwithstanding any provision of this Plan to the contrary,
if the Participant dies before the date distributions begin, the Participant’s
surviving spouse is the Participant’s sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 6.12(b)(ii)(A), this Section 6.12(d)(ii) will
apply as if the surviving spouse were the Participant.

(e) Definitions.

(i) Designated beneficiary. The “designated beneficiary” means the individual
who is designated as the beneficiary under Section 6.4 of the Plan and is the
designated beneficiary under Section 401(a)(9) of the Code and
Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

(ii) Distribution calendar year. The “distribution calendar year” means a
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first distribution calendar year
is the calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 6.12(b)(ii). The
required minimum distribution for the Participant’s first distribution calendar
year will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other distribution calendar years, including
the required minimum distribution for the distribution calendar year in which
the Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

(iii) Life expectancy. “life expectancy” means the life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
regulations.

(iv) Participant’s account balance. The “account balance” means the account
balance as of the last Valuation Date in the calendar year immediately preceding
the distribution calendar year (‘valuation calendar year’) increased by the
amount of any contributions made and allocated or forfeitures allocated to the
account balance as of dates in the valuation calendar year after such Valuation
Date and decreased by distributions made in the valuation calendar year after
such Valuation Date. The account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.

 

41



--------------------------------------------------------------------------------

(v) Required Beginning Date. “Required Beginning Date” is defined at Section 1.4
of the Plan.

6.13 Automatic Rollover. Notwithstanding any other provision of this Plan, in
the event an amount greater than $1,000 is distributed pursuant to the
provisions of Section 6.1(c) above, if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 6.11, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.

 

42



--------------------------------------------------------------------------------

ARTICLE 7

TOP-HEAVY PLAN REQUIREMENTS

7.1 Definition of Top-Heavy Plan. The Plan shall be Top-Heavy with respect to a
Plan Year if it is a member of a Required Aggregation Group and the present
value of the accrued benefits for Key Employees under all plans in the
Aggregation Group exceeds 60% of the present value of the accrued benefits for
all employees under all plans in the Aggregation Group. This ratio shall be
computed as provided in Section 416(g) of the Code. Such present values shall be
determined as of the last day of the preceding Plan Year of each plan. If all
plans in the Aggregation Group do not have the same Plan Year, then such present
values shall be determined as of the last day of each Plan Year ending in the
same calendar year as the last day of the preceding Plan Year of this Plan.
Under a defined contribution plan, such present values shall be determined by
aggregating the value of all accounts of all Key Employees and all employees
respectively. As used in this Section, the term “accounts” includes certain
prior distributions, Employer contributions payable to the Plan, employee
contributions, and rollover accounts, if any, all in accordance with
Section 416(g) of the Code or regulations thereunder.

7.2 Top-Heavy Plan Requirements. Notwithstanding any provision of the Plan to
the contrary but subject to the Company’s right to terminate the Plan, the
following provisions shall apply with respect to any Plan Year in which the Plan
is Top-Heavy.

(a) Minimum Vesting. Effective as of the first day of such Plan Year, the
following vesting schedule shall be substituted for the schedules set forth in
Section 5.6, except to the extent, with respect to any Participant, a schedule
in Section 5.6 applicable to such Participant produces a larger Plan benefit:

 

If His Years of Service Shall Have Been

   The Nonforfeitable
Percentage of His Employer
Contribution Account Shall Be  

2 but less than 3

   20 %

3 but less than 4

   40 %

4 but less than 5

   60 %

5 but less than 6

   80 %

6 or more

   100 %

(b) Minimum Contribution. All Participants who are Non-Key Employees
participating in the Plan are also participants in a defined benefit plan
maintained by the Employer. Consequently, any minimum benefits required due to
the top-heavy status of this Plan will be provided in such defined benefit plan.
If the defined benefit plan is terminated and if the Required Aggregation Group
is top-heavy, the Employer shall make a supplemental contribution to the Vested
Employer Accounts and Employer Contribution Account of any such Participant, in
an amount sufficient for the total amount of Employer contributions allocated to
accounts of such Participant to equal 5% of such Participant’s Total
Compensation for such Plan Year. For purposes of this subsection, the term
“Participant” means a Participant who was employed by the Employer on the last
day of a Plan Year in which the Plan is Top-Heavy.

 

43



--------------------------------------------------------------------------------

7.3 Definitions. For purposes of this Article:

(a) A “Key Employee” is any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the Employer having annual compensation greater than
$145,000 (as adjusted under section 416(i)(1) of the Code), a 5-percent owner of
the Employer, or a 1-percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code.

The determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the regulations thereunder.

(b) A “Non-Key Employee” is an employee of the Employer other than a Key
Employee.

(c) “Employer” means the Employer and all Affiliates.

(d) “Aggregation Group” means a group of qualified plans consisting of this Plan
and certain other defined contribution plans and defined benefit plans
maintained by the Employer which are aggregated for purposes of determining
whether the group as whole is Top-Heavy. The Aggregation Group includes plans
which must be aggregated for this purpose (the “Required Aggregation Group”) and
other plans which are aggregated for this purpose (the “Permissive Aggregation
Group”).

(e) The “Required Aggregation Group” shall include:

(i) each employee benefit plan of the Employer qualified under Section 401(a) of
the Code in which a Key Employee is a participant; and

(ii) each other qualified plan which enables any plan described in (i) to meet
the anti-discrimination or coverage requirements of the Code.

(f) The “Permissive Aggregation Group” includes such other qualified plan or
plans of the Employer as the Committee may in its discretion elect, provided the
inclusion of any such plan in the Aggregation Group does not cause it to fail to
meet the anti-discrimination or coverage requirements of the Code.

7.4 Cessation of Top-Heavy Requirements.

(a) Once the Plan has been Top-Heavy but is no longer Top-Heavy, this
Article shall be inapplicable except as provided in this Section.

(b) The vesting schedule set forth in Section 7.2(a) shall continue to apply to
a Participant who had 5 or more Years of Service as of the last day on which the
Plan was Top-Heavy.

(c) The Employer Contribution Account of any other Participant constituted as of
the last day on which the Plan was Top-Heavy shall be separately accounted for
as a subaccount until the nonforfeitable percentage of his Employer Contribution
Account

 

44



--------------------------------------------------------------------------------

pursuant to Section 5.6 equals or exceeds the nonforfeitable percentage of his
Employer Account on the last day on which the Plan was Top-Heavy. In the event
such Participant shall resign or be dismissed from the employ of the Employer
while a subaccount is being maintained, his nonforfeitable interest in such
subaccount shall be computed pursuant to Section 5.6 but using the same
nonforfeitable percentage as was applicable to him on the last day on which the
Plan was Top-Heavy.

7.5 EGTRRA Top-Heavy Provisions.

(a) This Section 7.5 shall apply for purposes of determining the present values
of accrued benefits and the amounts of account balances of employees as of the
determination date.

(i) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than severance from employment, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

(ii) Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

(b) Minimum Benefits. For Plan Years beginning on or after January 1, 2002,
Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Section 401(m) of
the Code.

 

45



--------------------------------------------------------------------------------

ARTICLE 8

POWERS AND DUTIES OF PLAN COMMITTEE

8.1 Appointment of Plan Committee.

(a) The Board of Directors of the Company (the “Board of Directors”) shall name
a Plan Committee (the “Committee”) to consist of not less than 3 persons to
serve as administrator and named fiduciary of the Plan. Any person, including
directors, shareholders, officers and employees of the Company, shall be
eligible to serve on the Committee. Every person appointed a member of the
Committee shall signify his acceptance in writing to the Board of Directors.

(b) Members of the Committee shall serve at the pleasure of the Board of
Directors and may be removed by the Board of Directors at any time with or
without cause. Any member of the Committee may resign by delivering his written
resignation to the Board of Directors, and such resignation shall become
effective at delivery or at any later date specified therein. Vacancies in the
Committee shall be filled by the Board of Directors.

(c) Usual and reasonable expenses of the Committee may be paid in whole or in
part by the Employers and any such expenses not paid by the Employers shall be
paid by the Trustee out of the principal or income of the Trust Fund. The
members of the Committee who are employees of the Employer or any Affiliate
shall not receive any compensation for their services as such.

8.2 Powers and Duties of Committee. The Company shall have final and binding
authority to control and manage the operation and administration of the Plan,
including all rights and powers necessary or convenient to the carrying out of
its functions hereunder, whether or not such rights and powers are specifically
enumerated herein. The Committee shall have the specific delegated powers and
duties described in this Article 8, and such further powers and duties as may be
delegated to it by the Company. In exercising its responsibilities hereunder,
the Committee may manage and administer the Plan through the use of agents who
may include employees of the Employer.

Without limiting the generality of the foregoing, and in addition to the other
powers set forth in this Article 8, the Committee shall have the following
express authorities:

(a) To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder.

(b) To prescribe procedures to be followed by Participants or beneficiaries
filing applications for benefits.

(c) To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan.

(d) To receive from the Employers, Participants and others such information as
shall be necessary for the proper administration of the Plan.

 

46



--------------------------------------------------------------------------------

(e) To furnish the Company upon request such annual and other reports with
respect to the administration of the Plan as are reasonable and appropriate.

(f) To receive, review and maintain on file reports of the financial condition
and of the receipts and disbursements of the Trust Fund from the Trustee.

8.3 Committee Procedures.

(a) The Committee may adopt such bylaws and regulations as it deems desirable
for the conduct of its affairs.

(b) A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee at any meeting shall be by the vote of the
majority of the members of the Committee present at the meeting. The Committee
may act without a meeting by written consent of a majority of its members.

(c) The Committee may elect one of its members as chairman and may appoint a
secretary, who may or may not be a Committee member, and shall advise the
Trustee and the Employer of such actions in writing. The secretary shall keep a
record of all actions of the Committee and shall forward all necessary
communications to the Employer or the Trustee.

(d) Filing or delivery of any document with or to the secretary of the Committee
in person or by registered or certified mail, addressed in care of the Employer,
shall be deemed a filing with or delivery to the Committee.

8.4 Consultation with Advisors. The Committee (or any fiduciary designated by
the Committee pursuant to Section 8.8) may employ or consult with counsel,
actuaries, accountants, physicians or other advisors (who may be counsel,
actuaries, accountants, physicians or other advisors for the Employer).

8.5 Committee Members as Participants. Any Committee member may also be a
Participant, but no Committee member shall have power to take part in any
discretionary decision or action affecting his own interest as a Participant
under this Plan unless such decision or action is upon a matter which affects
all other Participants similarly situated and confers no special right, benefit
or privilege not simultaneously conferred upon all other such Participants.

8.6 Records and Reports. The Committee shall take all such action as it deems
necessary or appropriate to comply with governmental laws and regulations
relating to the maintenance of records, notifications to Participants,
registrations with the Internal Revenue Service, reports to the U.S. Department
of Labor and all other requirements applicable to the Plan.

8.7 Investment Policy.

(a) The Committee from time to time shall determine the short-term and long-term
financial needs of the separate Investment Funds comprising the Trust Fund and
such needs shall be communicated from time to time to the Trustee, Investment
Managers or others having responsibility and control of the Trust Fund.

 

47



--------------------------------------------------------------------------------

(b) Subject to subsection (c) below, the Trustee shall have the exclusive
authority and discretion to manage and control the assets of the respective
Investment Funds pursuant to the investment policy determined by the Committee.

(c) The Committee may in its discretion:

(i) appoint one or more Investment Managers to manage (including the power to
direct the Trustee to acquire or dispose of) any assets of the Plan pursuant to
the investment policy determined by the Committee, in which case the Trustee
shall not be liable for the acts or omissions of any such Investment Manager or
be under an obligation to invest or otherwise manage any asset of the Plan which
is subject to the management of any such Investment Manager; and

(ii) direct the Trustee with respect to the investment of the assets of the Plan
in any mutual fund, insurance company separate account or collective investment
fund maintained by a bank or trust company (including but not limited to such
funds maintained by the Trustee or any affiliate thereof), or similar pooled
investment vehicle, pursuant to the investment policy of any Investment Fund
determined by the Committee.

(d) For purposes of this Section 8.7, an Investment Manager shall mean (i) a
registered investment adviser under the Investment Advisers Act of 1940, (ii) a
bank as defined in such Act, or (iii) an insurance company qualified under the
laws of more than one state to manage, acquire and dispose of plan assets. Any
Investment Manager appointed by the Committee shall acknowledge in writing that
it is a fiduciary with respect to the Plan.

8.8 Designation of Other Fiduciaries. The Committee may designate in writing
other persons to carry out a specified part or parts of its responsibilities
hereunder (including the power to designate other persons to carry out a part of
such designated responsibility), but not including the power to appoint
Investment Managers. Any such designation shall be accepted by the designated
person, who shall acknowledge in writing that he is a fiduciary with respect to
the Plan.

8.9 Obligations of Committee.

(a) The Committee or its properly authorized delegate shall make such
determinations as are necessary to accomplish the purposes of the Plan with
respect to individual Participants or classes of such Participants. The Employer
shall notify the Committee of facts relevant to such determinations, including,
without limitation, length of service, compensation for services, dates of
death, permanent disability, granting or terminating of leaves of absence, ages,
retirement and termination of service for any reason (but indicating such
reason), and termination of participation. The Employer shall also be
responsible for notifying the Committee of any other facts which may be
necessary for the Committee to discharge its responsibilities hereunder.

 

48



--------------------------------------------------------------------------------

(b) The Committee is hereby authorized to act solely upon the basis of such
notifications from the Company and to rely upon any document or signature
believed by the Committee to be genuine and shall be fully protected in so
doing. For the purpose of this Section, a letter or other written instrument
signed in the name of the Company by any officer thereof shall constitute a
notification therefrom; except that any action by the Company or its Board of
Directors with respect to the appointment or removal of a member of the
Committee or the amendment of the Plan and Trust or the designation of a group
of employees to which the Plan is applicable shall be evidenced by an instrument
in writing, signed by a duly authorized officer or officers, certifying that
said action has been authorized and directed by a resolution of the Board of
Directors of the Company.

(c) The Committee shall notify the Trustee of its actions and determinations
affecting the responsibilities of the Trustee and shall give the Trustee
directions as to payments or other distributions from the Trust Fund to the
extent they may be necessary for the Trustee to fulfill the terms of the Trust
Agreement.

(d) The Committee shall be under no obligation to enforce payment of
contributions hereunder or to determine whether contributions delivered to the
Trustee comply with the provisions hereof relating to contributions, and is
obligated only to administer this Plan pursuant to the terms hereof.

8.10 Indemnification of Committee. The Employers shall indemnify members of the
Committee and its authorized delegates who are employees of the Employer for any
liability or expenses, including attorneys’ fees, incurred in the defense of any
threatened or pending action, suit or proceeding by reason of their status as
members of the Committee or its authorized delegates, to the full extent
permitted by the law of the Employer’s state of incorporation.

 

49



--------------------------------------------------------------------------------

ARTICLE 9

TRUSTEE AND TRUST FUND

9.1 Trust Fund. A Trust Fund to be known as the First Midwest Bancorp Savings
and Profit Sharing Trust (herein referred to as the “Trust” or the “Trust
Fund”) has been established by the execution of a trust agreement with one or
more Trustees and is maintained for the purposes of this Plan. The assets of the
Trust will be held, invested and disposed of by the Trustee, in accordance with
the terms of the Trust, for the benefit of the Participants and their
beneficiaries.

9.2 Payments to Trust Fund and Expenses. All contributions hereunder will be
paid into and credited to the Trust Fund and all benefits hereunder and expenses
chargeable thereto will be paid from the Trust Fund and charged thereto.

9.3 Trustee’s Responsibilities. The powers, duties and responsibilities of the
Trustee shall be as set forth in the Trust Agreement and nothing contained in
this Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee.

9.4 Reversion to the Employer. The Employer has no beneficial interest in the
Trust Fund and no part of the Trust Fund shall ever revert or be repaid to the
Employer, directly or indirectly, except that the Employer shall upon written
request have a right to recover:

(a) within one year of the date of payment of a contribution by the Employer,
any amount (less any losses attributable thereto) contributed through a mistake
of fact;

(b) within one year of the date on which any deduction for a contribution by the
Employer under Section 404 of the Code is disallowed, an amount equal to the
amount disallowed (less any losses attributable thereto); and

(c) at the termination of the Plan, any amounts remaining in the Excess
Forfeiture Suspense Account.

9.5 Investment Options. Each Participant shall direct the Trustee with respect
to the Investment Fund or Funds in which the Participant’s contributions and
Accounts are to be invested.

(a) Subject to the discretion of the Committee to establish additional Funds or
to consolidate Funds, Funds shall be maintained as follows:

(i) At least one Fund shall be established, maintained and invested with the
objective of protection of principal and substantial liquidity, with a rate of
return consistent with such objective.

(ii) A second Fund shall be established, maintained and invested in common stock
of the Company purchased (i) in the open market, (ii) by participation in a
dividend reinvestment or similar plan available to stockholders of the Company,
or (iii) privately from the Company or any other person; provided that amounts
allocated to this Fund may be invested in short-term interest bearing accounts
to facilitate investments in common stock of the Company, transfers among Funds
or distributions to Participants.

 

50



--------------------------------------------------------------------------------

(iii) At least two additional Funds shall be established, maintained and
invested with objectives which, when combined with the other Funds, provide
Participants with the opportunity to designate the investment of their Accounts
among diversified Funds providing a range of risk and return consistent with the
requirements of the regulations of the Department of Labor under
Section 404(c) of ERISA, specifically regulations Section 2550.404c-1(b)(3).

(iv) With respect to any Participant that participated in the Heritage Plan on
September 30, 1998, a Fund holding Employer securities transferred to this Plan
from the Heritage Plan as part of the merger of the Heritage Plan into this Plan
effective October 1, 1998.

(b) A Participant shall designate the Fund or Funds into which any contributions
made to the Plan on behalf of the Participant shall be invested at the time of
initial Participation in the Plan. Thereafter, a Participant may change the mix
of the investment of future contributions and may transfer existing Account
balances among the Funds no less frequently than quarterly in accordance with
procedures established by the Committee from time to time. Notwithstanding any
other provision of the Plan, a Participant may not direct that any contributions
to the Plan be invested in, and no existing Account balances may be transferred
to, the Heritage Fund. However, existing Account balances invested in the
Heritage Fund may be transferred from the Heritage Fund to any other Fund
maintained under the Plan under such rules as may be established and uniformly
applied by the Committee from time to time.

(c) Designations under this Section 9.5 shall be made by filing with the
Committee the appropriate written form required thereby at such times and in
accordance with such procedures and limitations as the Committee may from time
to time establish. The Trustee shall invest the assets of the Plan attributable
to the Participant’s Accounts in accordance with such properly filed
designations.

9.6 Rollover from Prior Plan. Notwithstanding any other provision contained in
this Plan, the Trustee, at the written direction of the Committee, may accept
and hold for the account of a Participant, funds transferred from an Employer’s
trust described in Section 401(a) of the Code, and which is exempt from tax
under Section 501(a) of the Code, and which: (1) relates to the merger of the
Heritage Plan into the Plan effective October 1, 1998; (2) relates to the merger
of the McHenry Plan into the Plan effective December 31, 1997; or (3) is or was
maintained by either the Continental Illinois Bank of Deerfield, N.A., or the
Continental Bank of Buffalo Grove, N.A., so long as such transferred amount
constitutes an eligible rollover distribution, within the meaning of Code
Section 402(c)(4) or any corresponding predecessor Code Section, from the
transferor plan. In the event of such a transfer, the Trustee shall establish
and maintain a Prior Plan Account, consisting of any employer and rollover
contributions to the Prior Plan and adjustments relating thereto, and an
After-Tax Account, consisting of any after-tax contributions to the Prior Plan
and adjustments relating thereto, in the name of the Participant, which Accounts
shall not be forfeitable for any reason. As regards the Heritage Plan and the
McHenry Plan, however, a Heritage Plan Account and McHenry Plan Account,
respectively, shall be established with respect

 

51



--------------------------------------------------------------------------------

to the employer contributions accrued under the Heritage Plan and McHenry Plan,
which Accounts shall vest in accordance with Section 5.6. All funds or assets
which are transferred to the Prior Plan Account and the After-Tax Account shall
be invested and accounted for separately; provided that to the extent that any
such balances have been generated by after-tax contributions of the Participant,
such Participant and his spouse may withdraw such amounts to the extent of their
after-tax contributions on request to the Committee in writing. Assets in the
Prior Plan Account and After-Tax Account shall be accounted for in such manner
as shall be determined by the Trustee.

 

52



--------------------------------------------------------------------------------

ARTICLE 10

AMENDMENT OR TERMINATION

10.1 Amendment. The Company reserves the right to amend this Plan at any time to
take effect retroactively or otherwise, in any manner which it deems desirable
including, but not by way of limitation, the right to increase or diminish
contributions to be made by the Employer hereunder, to change or modify the
method of allocation of its contributions, to change any provision relating to
the distribution or payment, or both, of any assets of the Trust.

10.2 Termination. The Company further reserves the right to terminate this Plan
at any time.

10.3 Form of Amendment, Discontinuance of Employer Contributions, and
Termination. Any such amendment, discontinuance of Employer Contributions or
termination shall be made only by resolution of the Board of Directors of the
Company.

10.4 Limitations on Amendments. The provisions of this Article are subject to
the following restrictions:

(a) Except as provided in Section 9.4, no amendment shall operate either
directly or indirectly to give the Employer any interest whatsoever in any funds
or property held by the Trustee under the terms hereof, or to permit corpus or
income of the Trust to be used for or diverted to purposes other than the
exclusive benefit of the Participants and their beneficiaries.

(b) Except to the extent necessary to conform to the laws and regulations or to
the extent permitted by any applicable law or regulation, no amendment shall
operate either directly or indirectly to deprive any Participant of his
nonforfeitable beneficial interest in his Accounts as they are constituted at
the time of the amendment.

(c) No amendment shall change any vesting schedule unless each Participant who
has completed 3 or more Years of Service is permitted to elect to have the
nonforfeitable percentage of his Employer Account computed under the Plan
without regard to such amendment. The period for making such amendment shall
expire no later than the latest of the following dates: (i) the date which is
60 days after the date the Plan amendment is adopted, (ii) the date which is
60 days after the date the Plan amendment becomes effective, or (iii) the date
which is 60 days after the Participant is issued written notice of the Plan
amendment by the Committee. Notwithstanding the foregoing, no election need be
offered to a Participant whose nonforfeitable percentage of his Employer
Contribution Account cannot at any time be lower than such percentage determined
without regard to such amendment.

(d) Except as permitted by applicable law, no amendment shall eliminate or
reduce an early retirement benefit or a retirement-type subsidy or eliminate an
optional form of benefit.

10.5 Level of Benefits upon Merger. This Plan shall not merge or consolidate
with, or transfer assets or liabilities to, any other plan, unless each
Participant shall be entitled to receive a benefit immediately after said
merger, consolidation or transfer (if such other plan were then
terminated) which shall be not less than the benefit he would have been entitled
to receive immediately before said merger, consolidation or transfer (if this
Plan were then terminated).

 

53



--------------------------------------------------------------------------------

10.6 Vesting upon Termination or Discontinuance of Employer Contributions;
Liquidation of Trust.

(a) This Plan shall be deemed terminated if and only if the Plan terminates by
operation of law or pursuant to Section 10.2. In the event of any termination or
partial termination within the meaning of the Code, or in the event the Employer
permanently discontinues the making of contributions to the Plan, the Employer
Contribution Account of each affected Participant who is employed by the
Employer on the date of the occurrence of such event shall be nonforfeitable;
provided, however, that in no event shall any Participant or beneficiary have
recourse to other than the Trust Fund for the satisfaction of benefits
hereunder.

(b) In the event an Employer permanently discontinues the making of
contributions to the Plan, the Trustee shall make or commence distribution to
each Participant or his beneficiaries of the value of such Participant’s
Accounts as provided herein within the time prescribed in Article 6. However,
if, after such discontinuance the Company shall determine it to be impracticable
to continue the Trust any longer, the Company may, in its discretion, declare a
date to be the Determination Date for all Participants whose Determination Date
has not yet occurred, and the Trustee shall thereupon, as promptly as shall then
be reasonable under the circumstances, liquidate the Trust assets and distribute
to each such Participant his Accounts in the Trust Fund. Such date shall also
constitute the final distribution date for each Participant or beneficiary whose
Accounts are being distributed in installments. Upon completion of such
liquidation and distribution, the Trust shall finally and completely terminate.

(c) The liquidation of the Trust, if any, in connection with any Plan
termination shall be accomplished by the Committee acting on behalf of the
Company. After directing that sufficient funds be set aside to provide for the
payment of all expenses incurred in the administration of the Plan and the
Trust, to the extent not paid or provided for by the Employer, the Committee
shall, as promptly as shall then be reasonable under the circumstances,
liquidate the Trust assets and distribute to each Participant his Accounts in
the Trust Fund. Upon completion of such liquidation and distribution, the Trust
shall finally and completely terminate. In the event the Committee is no longer
in existence, the actions to be taken by the Committee pursuant to this
Section shall be taken by the Trustee.

 

54



--------------------------------------------------------------------------------

ARTICLE 11

ADOPTION BY AFFILIATES

11.1 Adoption of Plan. Any Affiliate may adopt this Plan for the benefit of its
eligible employees if authorized to do so by a resolution or the terms of an
agreement approved by the Board of Directors of the Company. Such adoption shall
be by resolution of such Affiliate’s board of directors, a certified copy of
which shall be filed with the Company, the Committees and the Trustee. Upon such
adoption, such Affiliate shall become an “Employer.”

11.2 The Company as Agent for Employer. Each Employer which has adopted this
Plan pursuant to Section 11.1 hereby irrevocably gives and grants to the Company
full and exclusive power conferred upon it by the terms of the Plan and Trust to
take or refrain from taking any and all action which such Employer might
otherwise take or refrain from taking with respect to the Plan, including sole
and exclusive power to exercise, enforce or waive any rights whatsoever which
such Employer might otherwise have with respect to the Trust, and each such
Employer, by adopting this Plan, irrevocably appoints the Company its agent for
such purposes. Neither the Trustee nor the Committee nor any other person shall
have any obligation to account to any such Employer or to follow the
instructions of or otherwise deal with any such Employer, the intention being
that all persons shall deal solely with the Company as if it were the sole
company which had adopted this Plan. Each such Employer shall contribute such
amounts as determined under Article 3.

11.3 Adoption of Amendments. Any Employer which adopts this Plan pursuant to
Section 11.1 may amend this Plan with respect to its own employees by resolution
of its board of directors, if authorized to do so by the Board of Directors of
the Company.

11.4 Termination. Any Employer which adopts this Plan pursuant to Section 11.1
may terminate this Plan with respect to its own employees by resolution of its
board of directors, if authorized to do so by the Board of Directors.

11.5 Data to be Furnished by Employers. Each Employer which adopts this Plan
pursuant to Section 11.1 shall furnish information and maintain such records
with respect to its employee Participants as called for hereunder, and its
determinations and notifications with respect thereto shall have the same force
and effect as comparable determinations by the Company with respect to its
employee Participants.

11.6 Joint Employees. If a Participant receives Considered Compensation
simultaneously from more than one Employer, the total amount of such Considered
Compensation shall be considered for the purposes of the Plan, and the
respective Employers shall share in contributions to the Plan on account of said
Participant based on the Considered Compensation paid to such Participant by the
Employer.

11.7 Expenses. To the extent that the Employers shall pay any of the necessary
expenses incurred in the administration of the Plan or Trust pursuant to the
Trust, then each Employer shall pay such portion thereof as the Company shall
determine.

 

55



--------------------------------------------------------------------------------

11.8 Withdrawal. An Employer may withdraw from the Plan by giving 60 days’
written notice of its intention to the Company and the Trustee, unless a shorter
notice shall be agreed to by the Company.

11.9 Prior Plans. If an Employer adopting the Plan already maintains a defined
contribution plan covering employees who will be covered by this Plan, it may,
with the consent of the Company, provide in its resolution adopting this Plan
for the termination of its own Plan or for the merger, restatement and
continuation, of its own plan by this Plan. In either case, such Employer may,
subject to the approval of the Company, provide in its resolution of adoption of
this Plan for the transfer of the assets of such plan to the Trust for this Plan
for the payment of benefits accrued under such other plan. Any such plan is
referred to herein as a “Prior Plan”.

11.10 Merger of the Heritage Plan into the Plan. The Heritage Plan merged into
this Plan October 1, 1998. On and after January 1, 1999, the provisions of this
Plan as amended from time to time, and without respect to the Heritage Plan,
shall govern the terms , conditions and benefits of employees who previously
participated in the Heritage Plan.

 

56



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.1 No Guarantee of Employment, etc. Neither the creation of the Plan nor
anything contained in the Plan or Trust Agreement shall be construed as giving
any Participant hereunder or other employee of the Employer any right to remain
in the employ of the Employer, any equity or other interest in the assets,
business or affairs of the Employer, or any right to complain about any action
taken or any policy adopted or pursued by the Employer.

12.2 Rights of Participants and Others.

(a) Except as provided in the Plan with respect to loans to a Participant, no
Participant shall have any right to sell, assign, pledge, hypothecate,
anticipate or in any way create a lien upon any part of the Trust Fund. Except
to the extent required by law or provided in the Plan, no interest in the Trust
Fund, or any part thereof, shall be assignable in or by operation of law, or be
subject to liability in any way for the debts or defaults of Participants, their
beneficiaries, spouses or heirs-at-law, whether to the Employer or to others.

(b) Prior to the time that distributions are to be made hereunder, the
Participants, their spouses, beneficiaries, heirs-at-law or legal
representatives shall have no right to receive cash or other things of value
from the Employer or the Trustee from or as a result of the Plan and Trust.

12.3 Qualified Domestic Relations Order. Notwithstanding anything in this Plan
to the contrary, the Committee shall distribute a Participant’s Accounts, or any
portion thereof, in accordance with the terms of any domestic relations order
entered on or after January 1, 1985, which the Committee determines to be a
qualified domestic relations order described in Section 414(p) of the Code.
Further notwithstanding any other provision of this Plan to the contrary, such
distribution of a Participant’s Accounts or any portion thereof, to an alternate
payee under a qualified domestic relations order shall, unless such order
otherwise provides, be made in one lump sum as soon as administratively
practicable after the Committee has determined that a domestic relations order
is a qualified domestic relations order described in Code Section 414(p).

12.4 Controlling Law. To the extent not preempted by the laws of the United
States of America, the laws of the State of Illinois shall be controlling state
law in all matters relating to the Plan.

12.5 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if said illegal or invalid provision had never been included herein.

12.6 Notification of Addresses. Each Participant and each beneficiary of a
deceased Participant shall file with the Committee from time to time in writing
his post-office address and each change of post-office address. Any
communication, statement or notice addressed to the last post-office address
filed with the Committee, or if no such address was filed with the Committee,
then to the last

 

57



--------------------------------------------------------------------------------

post-office address of the Participant or beneficiary as shown on the Employer’s
records, will be binding on the Participant and his beneficiary for all purposes
of this Plan and neither the Committee nor the Employer shall be obliged to
search for or ascertain the whereabouts of any Participant or beneficiary.

12.7 Gender and Number. Whenever the context requires or permits, the gender and
number of words shall be interchangeable.

 

58



--------------------------------------------------------------------------------

ARTICLE 13

ESOP PROVISIONS

13.1 General. The provisions of this Article, together with other provisions of
this Plan relating to the ESOP Fund, are intended to constitute an employee
stock ownership plan (“ESOP”) within the meaning of Code Section 4975(e)(7). The
provisions of this Article shall supersede contrary provisions of the Plan.

(a) Establishment of the ESOP Fund. The portion of the Plan represented by the
portion of the Accounts invested in the Investment Fund described in
Section 9.5(a)(ii) and 9.5(a)(iv) of the Plan shall constitute the ESOP Fund.

13.2 Treatment of the ESOP Fund. The ESOP Fund shall constitute an ESOP. Amounts
allocated to the ESOP shall be invested in shares of the common stock of the
Company, provided that amounts allocated to the ESOP Fund may be invested in
short-term interest bearing accounts to facilitate investments in common stock
of the Company, transfers from the ESOP Fund to other Investment Funds or
distributions to Participants. The ESOP Fund shall be treated as an Investment
Fund for purposes of Sections 4.2 and Section 9.5(b), provided, that
Participants shall not be permitted to direct any contributions into the ESOP
Fund and no existing Account balances may be transferred to the ESOP Fund.
Account balances invested in the ESOP Fund may be transferred from the ESOP Fund
to any other Investment Fund maintained under the Plan in accordance with
Section 9.5(b).

13.3 Allocation of Employer Contribution. Such portion, as determined by the
Board of Directors, if any, of the Employer Contribution credited to the
Employer Contribution Accounts of Participants who are Eligible Participants for
purposes of the allocation of the Employer Contribution pursuant to Section 4.9
shall be invested in the ESOP Fund. No Before-Tax or Matching Employer
Contributions shall be credited to the ESOP Fund.

13.4 Allocation of Net Earnings and Losses and Dividends. Net earnings and
losses, and the valuation of the amounts credited to the ESOP Fund shall be
determined in the manner described in Section 4.2, as applicable to an
Investment Fund invested primarily in common stock of the Company. To the extent
provided below, cash dividends paid on common stock of the Company allocated to
Accounts invested in the ESOP Fund shall, at the election of the Participant:

(a) be paid in cash to the Participant as soon as practicable after the last day
of the quarter during which such dividends are paid to the Plan, provided that
in no event shall such cash dividends be paid later than 90 days after the close
of the Plan Year during which such dividends were paid to the Plan, or

(b) reinvested in shares of common stock of the Company and held in the ESOP
Fund.

The election under this Section 13.4 shall not apply with respect cash dividends
paid prior to January 1, 2002 or to any cash dividends attributable to the
portion, if any, of a Participant’s Employer Contribution Account, Heritage Plan
Account and McHenry Account which was not vested under Section 5.5 as of the
last day of the Plan Year immediately preceding the Plan Year in which the
dividend

 

59



--------------------------------------------------------------------------------

is paid to the Plan. Cash dividends not subject to this election shall be
reinvested in common stock of the Company. The cash payment of dividends by the
Plan under this Section 13.5 shall not be subject to the limitations or
provisions of Article 6. Elections pursuant to this Section 13.5 shall be made
by filing with the Committee the appropriate written form (which may be filed
electronically via the Internet or Company intranet, or via a voice response
system) at such times and in accordance with such procedures and limitations
which the Committee may from time to time establish. Notwithstanding the
foregoing, the procedures established by the Committee shall provide a
reasonable opportunity before a dividend is paid or distributed for Participants
to make the election and to have a reasonable opportunity to change the election
at least annually, shall establish a default election if a Participant fails to
make an affirmative election within the time established for making elections,
may provide that the election is applicable for a Plan Year and cannot be
revoked with respect to such Plan Year, and shall otherwise be implemented in a
manner such that the dividends paid or reinvested will constitute “applicable
dividends” which may be deducted by the Company under Code Section 404(k) as
amended by Section 662 of the Economic Growth and Tax Relief Reconciliation Act
of 2001.

13.5 ESOP Provisions. The following provisions shall apply to the ESOP Fund:

(a) The ESOP Fund is intended to be invested primarily in shares of common stock
of the Company which constitute “employer securities” as defined in Code
Section 409(l). In the event of any merger, consolidation, reorganization,
recapitalization or similar transaction in which the common stock of the Company
is converted into or exchanged for other stock or securities, the stock or
securities received upon such conversion or exchange shall be deemed to be
common stock of the Company for purposes of this Article 13.

(b) Each Participant shall be entitled to direct the Trustee with respect to the
voting or tendering of shares of common stock of the Company held in the ESOP
Fund and allocated to such Participant’s accounts. Such directions shall be
provided in the manner set forth in the Trust Agreement.

(c) A Participant, a Participant’s beneficiary or an alternate payee under a
qualified domestic relations order shall be entitled to transfer amounts
allocated to the ESOP Fund to the other Investment Funds maintained under the
Plan in the manner described in Section 9.5(b), regardless of whether or not the
Participant has attained the age of 55 and regardless of the Participant’s
number of years of service.

(d) A Participant or a Participant’s beneficiary may elect to receive that
portion of his Accounts held in the ESOP Fund which has become distributable
pursuant to Section 6.1 in cash or in shares of common stock of the Company in
the manner described in Section 6.2(b).

 

60